 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY ORDERED that, in the event the ballot of Glen Stoddard,when opened and counted, does not determine the results of the elec-tion, a hearing be held to determine the issues raised by the objectionsand exceptions to conduct affecting the results of the election.IT IS FURTHER ORDERED that, in the event a hearing is held, the hearingofficer designated for the purpose of conducting the hearing shall pre-pare and cause to be served upon the parties a report containing resolu-tions of the credibility of witnesses, findings of fact, and recommenda-tions to the Board as to the disposition of said objections.Within ten(10) days of receipt of such report, any party may file with the BoardinWashington, D. C., an original and six copies of exceptions thereto.Immediately upon the filing of such exceptions, the party filing shallserve a copy thereof upon each of the other parties, and shall file acopy with the Regional Director. If no exceptions are filed thereto,the Board will adopt the recommendations of the hearing officer.IT IS FURTHER ORDERED that the above-entitled matter be, and it here-by is, referred to the Regional Director for the Sixteenth Region fordisposition as provided for herein, and in the event a hearing is held,the Regional Director is hereby authorized to issue early notice thereof.CHAIRMAN FARMER took no part in the consideration of the aboveSupplemental Decision, Direction, and Order.Hearst Publishing Company, Inc. (Los Angeles Examiner Divi-sion)andLos Angeles Newspaper Guild,CIO,andAssociationof Classified Advertising Employees of the Los Angeles Ex-aminer.Case No. 21-CA-1702. July 29, 1955DECISION AND ORDEROn June 3, 1954, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel and the Union filedexceptions to the Intermediate Report; the General Counsel filed abrief in which the Union joined; and the Respondent filed a replybrief in which the Association joined.'The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.I The Union also requested oral argument. Because the record and briefs, in our opinion,adequately present the issues and the positions of the parties, the request is hereby denied.2 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a 3-member panel. [Chairman Farmer and Mem-bers Murdock and Peterson.]113 NLRB No. 40. HEARST PUBLISHING COMPANY, INC.-385The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, except insofar as they are inconsistent with thefindings, conclusions, and order set forth below.1.We note that, in deciding the issues in this case, the Trial Ex-aminer has consistently credited the Respondent's witnesses as againstthose of the General Counsel.The General Counsel, in excepting tothe Intermediate Report, contends that the Trial Examiner erred inthis respect, and points out numerous inconsistencies and contradic-tions in the testimony of the Respondent's witnesses to prove that theyare unworthy of belief.We have carefully considered this contention,and agree that the record raises some question as to the reliability ofthese witnesses.We are not convinced, however, that the clear pre-ponderance of all the relevant evidence shows that the Trial Examin-er's resolutions of credibility were incorrect.Accordingly, we adoptthe Trial Examiner's credibility findings and his findings of factbased thereon.32. In dismissing the 8 (a) (2) allegation of the complaint, the TrialExaminer relied in part on his finding that the union-security provi-sion in the 1951 contract between the Respondent and the Associationdid not exceed the permissible bounds of such clauses.We do not agree.The clause in question was as follows :No one shall be employed in the Classified Advertising Depart-,ment of the Publisher's newspaper, the Los Angeles Examiner,except as hereinafter provided in Section II hereof, who is noteither :(1)A member of the Association in good standing as deter-mined by the Membership Committee of the Association, or(2)A person whose application is pending and which applica-tion has not been denied, or(3)A person who shall within one week after employmentmake application for membership in the Association.Under the proviso to Section 8 (a) (3) of the Act, an employer anda union may, under certain circumstances, enter into an agreement"to require as a condition of employment membership [in the union]on or after the thirtieth day following the beginning of such employ-ment."The union-security provision in this case did not expresslyrequire new employees to become members of the Association in lessthan 30 days. It did, however, require as a condition of employmentthat they apply for membership within 1 week after being employed,and thereby made it possible for the Association, if it desired to doso, to admit them to membership, and impose on them the obligations3StandardDry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362(C. A. 3). 386,DECISIONSOF NATIONALLABOR RELATIONS BOARDof membership, before the expiration of the statutory grace period.We do not believe that such a requirement falls within the limitedform of union security permitted under the Act.As the 1951 contract,-containing the unlawful union-security provi-sion,was entered into more than 6 months before the filing of theoriginal charge herein, we are precluded, under Section 10 (b) ofthe Act, from finding that the execution of the contract was an unfairlabor practice.The provision, however, remained in effect during the6-month period preceding the filing of the charge and until June 29,1953, when a new contract was executed.We find that, by maintain-ing the unlawful provision in effect during this period, the Respondentcontributed support to the Association in violation of Section 8 (a)(2) 43.The complaint alleged that the Respondent discriminatorily dis-charged 17 employees because of their union or protected concertedactivities.The Trial Examiner found that none of these employeeswere discharged for union activities, and we find no clear reason toreverse these findings.Admittedly, however, one of the reasons givenby the Respondent for the discharge of certain of the employees wastheir participation, in an attempt to oust their supervisor.The TrialExaminer concluded that this was not a form of concerted activityprotected by the Act and that the Respondent was therefore justifiedin its action.Under the circumstances of this case, we do not agreewith this conclusion. -The facts, as found by the Trial Examiner, are substantially asfollows : On April 27, 1953, Sally Hamilton was made supervisorof the Respondent's telephone salesroom in place of Erma Phinney,who was given a nonsupervisory position in another division.Hamil-ton was reluctant to take the position because she believed she wouldhave trouble with some of the girls who had been given special privi-leges by Phinney and would resent having them taken away.Man-ager Horn, however, persuaded her to take the job, after suggestingthat, some of the girls could be discharged and assuring her of hisfull cooperation.Shortly thereafter, Hamilton, having encounteredthe difficulties she had expected in her attempts to maintain discipline,asked Horn for her old job.Horn persuaded her to remain as super-visor, again telling her that she might have to make some changes.In the meantime, some of the girls in the salesroom had begun com-plaining among themselves about Hamilton's strict supervision; andon May 18, Marsland, assistant supervisor under Hamilton as shehad been under Phinney, asked Marie Grewe, president of the Asso-ciation and steward of the salesroom, to speak to some of the girls.Crewe, without knowing what they wanted to discuss, agreed, andmade arrangements to have the use of a room for this purpose after' SeeParker Brothersand Company,101 NLRB 872. HEARST PUBLISHING COMPANY, INC.387work the following day.At noon on the day of the scheduled meet-ing, a number of the girls met in a drugstore across the street fromthe Respondent's place of business, and discussed various grievancesabout their working conditions, particularly complaints about Ham-ilton's supervisory practices.That afternoon Hamilton learned fromsome of the girls that a meeting had been held and that another.wasto be held later in the day.After work, Grewe, who had not been present at the noon meet-ing, waited for the girls, but none of them appeared. She then askedHamilton to go to the drugstore during the coffee break the next morn-ing so that Grewe could talk to the girls in the salesroom, and Hamil-ton agreed to do so.Hamilton thereupon went to Horn's office and toldhim about Grewe's request and what she had learned about the drug-store meeting and the meeting that had been planned for that evening.Immediately thereafter, Horn had a conversation with Grewe, in thecourse of which he expressed his displeasure with her for having askedHamilton to go across the street so that she could have a meeting withthe girls.During the next few days, Hamilton talked further with the girlswho had told her about the drugstore meeting, and learned fromthem the names of the "ringleaders."They also told her that theprime purpose of the meeting was to oust her as supervisor, and thatMarsland and her "clique" were at the bottom of the conspiracy.Ham-ilton then had another conversation with Horn, in which she askedpermission to discharge Florence Cooper, one of the reported ring-leaders; and Horn gave her permission to discharge anyone who wasnot cooperating with her.On Friday evening, May 22, Horn dis-charged Grewe, and Hamilton discharged Cooper. ' The followingweek, Horn discharged Phinney and Marsland, and Hamilton dis-charged Violet Grimm, Coy Flanagan, Beverly Harris, Joan Barry,Margaret Naslund, Fay McCleary, and Rita Campo, all of whom hadbeen reported to her as ringleaders of the drugstore meeting.Upon these facts the Trial Examiner found that the drugstoremeeting was held primarily for the purpose of removing Hamiltonas supervisor, and that Marsland, who aspired to be supervisor, wasthe instigator of the meeting.He therefore concluded on the basisofJoanna Cotton Mills v. N. L. R.B.,5 that the employees were notengaged in protected concerted activities. In theJoanna Cotton Millscase,however, the court, in reversing the Board's finding that theemployer had violated the Act by discharging an employee for cir-culating a petition asking for the discharge of a secondhand, did soon the ground that the circulation and presentation of the petitionwas not concerted activity of employees for their mutual aid and pro-tection, but was merely an effort on the part of the employee who5176 F. 2d 749(C. A. 4). '388DECISIONS OF NATIONAL LABOR RELATIONS BOARDcirculated 'the petition to vent his personal spleen upon a supervisorwhose rebuke in the performance of duty had angered hint.We findnothing in this case to indicate that these employees were similarlymotivated.Rather this appears to have been a case of a group ofemployees, all having common grievances against their supervisor,seeking to bring these grievances to the attention of management. Sofar as the record shows, their only idea was to try to do this throughthe Association, or, if that failed, through the Union. In our opinionthis was reasonable and temperate conduct by employees who believed-they had a real cause for compliant, and was therefore within thescope of concerted activity protected by the Acts_4. In view of our finding, above, that the concerted, activities center-ing about the drugstore meeting on May 19 were protected, we dis-agree with the Trial Examiner's failure to find that the Respondentviolated Section 8 (a) (3) of the Act by discharging employees Barry,Campo, Cooper, Flanagan, Grimm, Harris, McCleary and Naslund.Although Hamilton testified, and the Trial Examiner found, thatother considerations, such as habitual tardiness, poor work, low pro-duction, and a disrespectful or hostile attitude toward Hamilton,entered into her decision to terminate the employment of these em-ployees, there is no evidence that they had ever been warned that theywould be discharged for these reasons.This circumstance, together.with the fact that all of these employees had been reported to Hamil-ton as ringleaders in the drugstore meeting, and that the dischargestook place within a few days afer she received this information, con-vinces us that participation in that meeting was the real reason forthe discharges.Accordingly, we find that by discharging Barry,Campo, Cooper, Flanagan, Grimm, Harris, McCleary, and Naslund.because of their concerted activities for mutual aid and protection,the Respondent interfered with, restrained, and coerced its employeesin violation of Section 8 (a) (1).As such conduct also tends to dis-courage membership in labor organizations, we further find that the,Respondent thereby violated Section 8 (a) (3).15.Unlike the Trial Examiner, we find that the Respondent violatedSection -8 (a) (1) of the Act by questioning employees and applicantsfor employment regarding their union affiliation.As set forth in the Intermediate Report, the record shows that theRespondent makes use of employment record cards which are filled°PhoendmAfutval Life Insurance Company,167 F. 2d 983(C. A. 7). See also,WoodParts, Inc,101 NLRB 445, andAce Handle Corporation,100 NLRB 1279.7,The Trial Examiner found that one of the reasons tor the discharges of Grewe andMarsland was Horn's belief that they had participated in the movement to oust Hamilton-Grewe was reinstated with back pay about 2 weeks after her discharge,so no remedialorder, would be required in her case in the event of an 8 (a) (3) finding.We shall there--fore dismiss the complaint as to her without deciding whether her discharge was discrimi-natory.As Marsland was a supervisor and therefore not within the protection of the Act,we shall also dismiss the complaint as to her. HEARST PUBLISHINGCOMPANY, INC.389out several days after the employees start work.These cards are in2 forms, 1 of which has a space for the employee's union affiliation.Although Business Manager Mount testified that the form calling forthis information is intended for use only in departments in which theRespondent has closed-shop contracts and therefore needs such infor-mation," it appears that in some instances it has also been used inthe classified advertising department, where there is no such reasonfor its use.The fact that in these instances it may have been usedinadvertently, as Mount's testimony appears to indicate, does not, inour opinion, affect the coercive effect of such interrogation.Further-more, employee Phinney testified without contradiction that whileshe was supervisor of the telephone salesroom, she questioned appli-cants for employment as to whether they belonged or ever had be-longed to a union. In view of the Respondent's other unfair laborpractices,we disagree with the Trial Examiner's conclusion thatPhinney's conduct in this respect was "an isolated instance of possiblemisconduct by a supervisor" not warranting the issuance of a ceaseand desist order against the Respondent.Accordingly, we believe andfind that, under the circumstances of this case, both the Respondent'suse of the employment record card calling for information as to theunion membership of new employees and Phinney's interrogationof applicants for employment as to whether they belonged to a unionreasonably tended to restrain and interfere with employees in theexercise of rights guaranteed by the Act and therefore constitutedviolationsof Section 8 (a) (1).9Upon the basis of the above findings of fact, and the entire recordin thecase, the Board makes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.By contributing support to Association of Classified AdvertisingEmployees of the Los Angeles Examiner, the Respondent has engagedin unfair labor practices within the meaning of Section 8 (a) (2) and(1) of the Act.2.By discriminating in regard to the hire and tenure of employmentof Joan Barry, Rita Campo, Florence Cooper, Coy Flanagan, VioletGrimm, Beverly Harris, Fay McCleary, and Margaret Naslund, be-causeof their concerted activities for their mutual aid or protection,thereby discouraging membership in labor organization, the Respond-ent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) and (1) of the Act.e Contrary to the Trial Examiner's finding, Mount's testimony was to the effect that theRespondent still has such closed-shop contracts, "whether it is legal or not "However,the contracts themselves are not in evidence, and their legality is not in issue in this case.9 Blue Flash Express, Inc.,109 NLRB 591 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the Re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2 (6) and (7) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth above, occurring in con-nection with the operations of the Respondent described in section Iof the Intermediate Report, have a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in unfair labor prac-tices, we shall order it to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of the Act.We have found that the Respondent discharged Joan Barry, RitaCampo, Florence Cooper, Coy Flanagan, Violet ^ Grimm, BeverlyHarris, Fay McCleary, and Margaret Naslund because they engaged inconcerted activities for their mutual aid and protection.Whether thedischarges be deemed violative of Section 8 (a) (1) or (3), we findthat the remedy of reinstatement with back pay is appropriate andnecessary.We shall therefore order the Respondent to offer to theseemployees immediate and full reinstatement to their former or substan-tially equivalent positions,1° without prejudice to their seniority andother rights and privileges, and make them whole for any loss of paythey may have suffered by reason of the Respondent's discriminationagainst them by paying to each of them a sum of money equal to thatwhich she normally would have earned as wages from the date of herdischarge to the date of the offer of reinstatement, less her net earningsduring said period,ll except that, in accordance with our usual prac-tice, the period from the date of the Intermediate Report to the dateof the Order herein will be excluded in computing the amount of backpay due, because of the Trial Examiner's recommendation that thecomplaint be dismissed.The back pay shall be computed on a quar-terly basis in themannerestablished by the Board in F.W. WoolworthCompany.12We shall also order the Respondent to make available tothe Board upon request payroll and other records necessary to computethe amount of back pay due:10The Chase National Bank of the City of New York,San Juan, Puerto Rico, Branch,65 NLRB 827.11Crossett Lumber Company,8 NLRB 44022 90 NLRB 289. HEARST PUBLISHING COMPANY, INC.391We have further found that the 1951 contract between the Respond-ent and the Association contained a provision which unlawfully re-quired employees to apply for membership in the Association within1 week after employment, and that, by maintaining this provision ineffect from December 2, 1952, until June 29, 1953, the Respondentviolated Section 8 (a) (2) of the Act.We shall therefore order theRespondent to refrain from entering into or giving effect to any sucharrangementwith the Association. In view of all the circumstances,however, we shall not order the Respondent to cease giving effect toit entirecontract with the Association, nor shall we order it to with-drawor withhold recognition from the Association.13In view of the nature of the unfair labor practices committed, thecommissionby the Respondent of similar and other unfair labor prac-ticesmay be anticipated.We shall, therefore, make our order hereincoextensivewith the threat by ordering the Respondent to cease anddesist from infringing in any manner upon the rights guaranteed inSection 7 of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Hearst Publishing Com-pany, Inc. (Los Angeles Examiner Division), Los Angeles, Cali-fornia, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating employees or applicants for employment con-cerning their union membership in a manner constituting interfer-ence, restraint, or coercion in violation of Section 8 (a) (1) of theAct.(b)Entering into or giving effect to any arrangement with Asso-ciation of Classified Advertising Employees of the Los Angeles Ex-aminer which requires employees to become members of said organ-ization, or to apply for membership therein, except to the extentpermitted in Section 8 (a) (3) of the Act.(c)Discouraging employees from engaging in concerted activities,or joining or assisting labor organizations, by discharging or refus-ing to reinstate any of its employees, or by discriminating in anyother manner in regard to hire or tenure of employment or any termor condition of employment.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form13Ordinarily the Board requires an employer who has illegally assisted a union to ceasegiving effect to any collective-bargaining agreement with said union, and to withhold recog-nition from it, unless and until certified by the Board.However, the adoption of such anorder is discretionary with the Board,and need not be applied where it would not effectuatethe policies of the Act.Pacific Intermountain Express Company,107 NLRB 837.379288-56-vol 113-26 392DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organizations, to joinor assistLos Angeles Newspaper Guild,CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of suchactivities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the followingaffirmativeaction which the Board finds willeffectuate the policies of the Act :(a)Offer to Joan Barry, Rita Campo, Florence Cooper, CoyFlanagan, Violet Grimm, Beverly Harris, Fay McCleary, and Mar-garetNaslund immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityand other rights and privileges, and make them whole for any lossof pay they may have suffered by reason of the Respondent's dis-crimination against them, in the manner set forth in the sectionentitled "The Remedy."(b)Upon request make available to the Board or its agents, forexaminationand copying, all payroll records,social-security paymentrecords, timecards, personnel records and reports, and all other rec-ords necessary to compute the amounts of back pay due.(c)Post at its plant at Los Angeles, California, copies of the noticeattached hereto marked "Appendix.714Copies of said notice, to be.furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices toemployees arecustomarily posted.Reasonable steps shall be taken bythe Respond-ent to insurethat saidnotices arenot altered, defaced, or coveredby any othermaterial.(d)Notify the Regional Director for the Twenty-firstRegion inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint be, and it herebyis,dismissed insofar as it alleges that the Respondent violated Sec-tion 8 (a) (3) of the Act by discharging Alice Gietz, Marie Grewe,Mina Marsland, Patsy Matthews, Dorothy Pauline McGuire, BeverlyParker, Erma Phinney, Eunice Rebenstoff, and Olga Tash, that itviolated Section 8 (a) (4) by discharging McGuire, and that it vio-14 In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." HEARST PUBLISHINGCOMPANY,INC.393lated Section 8 (a) (1) and Section(a) (2) by conduct other thanthat herein found to be violativeof the Act.CHAIRMAN FARMER, dissenting in part :I dissent from the majority decision in this case insofar as it findsthat the Respondent has engaged in unfair labor practices. In myopinion, the Trial Examiner has considered the evidence carefullyand resolved the issues correctly, and I would therefore adopt the In-termediate Report in its entirety.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision an&Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees or applicants for em-ployment concerning their union membership in a manner con-stituting interference, restraint, or coercion in violation of Section8 (a) (1).WE WILL NOT enter into or give effect to any arrangement withAssociation of Classified Advertising Employees of the LosAngeles Examiner which requires employees to become membersof said organization, or to apply for membership therein, exceptto the extent permitted in Section 8 (a) (3) of the Act.WE WILL NOT discourage concerted activities or membership inlabor organizations by discharging or refusing to reinstate any ofour employees, or by discriminating in any other manner in regardto hire or tenure of employment or any term or condition ofemployment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join, or assist Los AngelesNewspaper Guild, CIO, or any other labor organization, to bar-.gain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, and torefrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights and 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivileges, and make them whole for any loss of pay they may havesuffered as a result of the discrimination against them.Joan BarryViolet GrimmRita CampoBeverly HarrisFlorence CooperFay McClearyCoy FlanaganMargaret NaslundHEARST PUBLISHING COMPANY, INC.(Los ANGELES EXAMINER DIVISION),Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered,defaced,or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charges duly filed by Los Angeles Newspaper Guild,affiliatedwith Congress of Industrial Organizations,herein called the Union, theGeneral Counsel of the National Labor Relations Board,herein called respectivelytheGeneral Counsel' and the Board, issued his complaint,dated July 29, 1953,against Hearst Publishing Company, Inc. (Los Angeles Examiner Division),hereincalledRespondent,alleging that Respondent has engaged in and is engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a) (1),(2), and (3) and Section 2 (6) and(7) of the National Labor Relations Act, asamended, 61 Stat.136, herein called the Act.On August 14, the General Counselissued an amendment to complaint and on September 2, he issued second amend-ment to complaint.The last two documents alleged violations of the above-re-ferred-to sections of the Act as well as, in respect to Dorothy Pauline McGuire, vio-lation of Section 8 (a) (4).Copies of the charges and the complaint and two amendments thereto wereduly served upon Respondent, the Union,and upon Association of Classified Ad-vertisingEmployees of Los Angeles Examiner,herein called the Association, anorganization alleged in the complaint to be existing in violation of the Act andwhich is a party to a collective-bargaining contract with Respondent coveringcertain employees of Respondent.With respect to the unfair labor practices,the complaint,as amended,allegedin substance that Respondent(1) since December 2, 1952,sponsored,assisted,dominated,contributed support to,and interfered with the administration of the As-sociation; (2) on certain stated dates,in violation of Section 8 (a) (3) and (1)of the Act,discharged 17 named persons,and thereafter refused to reinstate 16of them,because each of said persons had joined or assisted the Union or hadengaged in other protected concerted activities,or had failed or refused to assisttheAssociation;and (3)sinceDecember 2, 1952,by means of certain statedacts and conduct interfered with,restrained,and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.Respondent duly filed answers to the complaint and to the two amendments thereofdenying the commission of the alleged unfair labor practices.The Association dulyfiled answers to the complaint and to the amendments thereof denying the allega-tions that it was sponsored,assisted,dominated,or supported by Respondent orthat Respondent interfered with its administration.Pursuant to due notice, a hearing was held on various days between October 7,1953, and February 4, 1954,at Los Angeles,California,before a duly designatedTrial Examiner.The General Counsel,Respondent;the Union,and the Associa-tion were represented by counsel.Full opportunity was afforded all parties to beheard,to examine and cross-examine witnesses,to introduce relevant evidence, toIThis term specifically includes counsel for the General Counsel appearing at thehearing. HEARST PUBLISHING COMPANY, INC.395argue orally, and to file briefs and proposed findings of fact and conclusions oflaw.A brief, filed jointly by Respondent and the Association, has been receivedand hasbeen carefully considered.2At the conclusion of the General Counsel's case-in-chief,Respondent's counselmade numerous motions,to dismiss the complaint, as amended, in its entirety or,in the alternative, certain portions thereof.Respondent's counsel also moved tostrike certain testimony.Some of these motions, including the allegations thatAlice Gietz was discharged in violation of Section 8 (a) (3) and (1) of the Actand that McGuire's discharge was violative of Section 8 (a) (4) and (1), weregranted and others denied.The Association's counsel then moved to dismiss theallegations of the complaints, as amended, with respect to the Association on theground, among others, of lack of proof.The motion was denied. The Associa-tion's counsel also joined in the aforementioned motions of Respondent's counsel.At the conclusion of the taking of the evidence, the General Counsel's motion toconform the pleadings to the proof with respect to minor inaccuracies was granted.Respondent's counsel and counsel for the Association then moved to dismiss thecomplaint, as amended.Decisions thereon were reserved.The said motions aredisposed of in accordance with the findings, conclusions, and recommendationshereinafter set forth.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THEBUSINESSOPERATIONS OF RESPONDENTHearst Publishing Company, Inc. (Los Angeles Examiner Division), is a Delawarecorporation having its principal office (outside the State of Delaware) in Los Angeles,California, and is engaged in the publication of various daily and Sunday newspapersincluding,amongothers, Los Angeles Examiner, Los Angeles Herald and Express,San Francisco Call-Bulletin, Seattle Post-Intelligencer, Chicago American, Pitts-burgh Sun-Telegraph, and Detroit Times.Respondent also publishes the AmericanWeekly, a Sunday magazine and comic section which is a supplement and part ofvarious Sunday newspapers published in certain cities throughout the United States.The Los Angeles Examiner, certain employees of which are the only ones involvedin this proceeding, is a morning newspaper published daily, including Sunday, atRespondent's Los Angeles plant. It has a daily average circulation in excess of300,000 copies and a Sunday average circulation in excess of 700,000 copies. Inexcessof 5 percent of the circulated copies is sold and distributed outside the Stateof California.During the 12-month period ending July 29, 1953, all the newsprint used by theLos Angeles Examiner, consisting of more than 30,000 tons, was obtained fromoutside the State of California.During the same period all the mats, numberingin excessof 50,000, were obtained from outside the State of California.The Los Angeles Examiner makes use of about 50,000 words obtained from thewire services of International News Service, Associated Press, and Dow-JonesFinancial Service.It supplies one of the aforesaid wire services, which is engagedin interstate transmission of news, with local news collected by the staff of theLos Angeles Examiner.During the aforementioned 12-month period, the Los Angeles Examiner publishedin excessof 50 syndicated feature services, the material of which was prepared andoriginated in States other than the State of California; and in excess of 30 percentof the space in its daily and Sunday issues was devoted to advertisements, about 10percent of said advertisements originated outside of the State of California, and asubstantial amount of all the advertisements published advertised nationally soldproducts.Upon the above-conceded facts, the Trial Examiner finds that during all times ma-terial herein the Respondent was, and still is, engaged in commerce within the mean-ing of the Act.II.THE ORGANIZATIONS INVOLVEDLos Angeles Newspaper Guild, affiliated with Congress of Industrial Organizations,and Association of Classified Advertising Employees of the Los Angeles Examiner,unaffiliated, are labor organizations admitting to membership employees of Re-spondent.g The time for filing briefs was extended,at the request of Respondent's counsel, fromFebruary24 to March 31, 1954. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The Associationand Respondent's alleged unlawful connection with itThe Association came into existence in 1938,after a 5-month drive spearheadedby employees Marie F. Grewe and J. D. Richards and about 40 "old timers" thenemployed in Respondent's classified advertising department.At thesame time, theUnion was campaigning to organize the same persons, viz,the classified advertisingdepartment employees.After2 meetings had been held by said 40 "old timers"at the Miller(now calledCase)Hotel,which is located across the street from Respondent's plant,an organiza-tional meeting was held on July 18,1938,at another local hotel.There,a board ofdirectors for the newly formed organization was selected and a petition, which Greweand Richards previously had prepared,was signed by 140 persons attending saidmeeting.Richards,who had been selected chairman of the meeting,then requestedthat suggestions be submitted to the Association respecting"collective bargainingwith the management."The following day, because some employees of the depart-ment involved were unable to attend the July 18 meeting, another meeting washeld.On this occasion, Grewe outlined to those present the purpose of the Associa-tion after which 29 more employees signed the aforementioned petition. 4The following day, July 20, the Association presented to Horn and to A.F. Logan,the then business manager ofLos AngelesExaminer,a petition signed by 168 classi-fied advertising department employees.The petition recited the names of nine em-ployees who had "been duly elected by us to represent us for the purpose of collec-tive bargaining and we affix our signatures hereto as evidence of the delegation ofsuch authority to said committee.Please accept them as our duly authorized repre-sentatives."-At the July 25associationmeeting, discussion was had relative to suggestionssubmitted by the members regarding collective-bargaining matters to be taken upwith management and then a list of the more important suggestions was compiled.At the August 4 association meeting the constitution and bylaws which had beenprepared by Richards and the committee,5 was approved by 99 of the 100 attendingmembers.Richards then spoke about the benefits which might be obtained throughcollective bargaining.On August 8,_ another meeting was held for those memberswho were unable to attend the August 4 meeting.eThe proposed constitution andbylaws were approved by 35 of the 40 attending members.Discussion was thenhad regarding"improvements and benefits to be requested for the members."At the August10 association meeting the proposed collective-bargaining contract,which Richards and the committee had prepared,was read,discussed,and approved?Association officers were then elected.SMuch of the evidence pertaining to the,Associatson adduced by the General Counselrelated to events occurring more than 6 months before the filing and service (June 2, 1953)of a copy of the original charge herein.At the hearing, Respondent and the Associationobjected to the introduction of such evidence.The evidence objected to, however, wasreceived, not for the purpose of establishing unfair labor practice before December 2, 1952,but solely for such effect it might have in elucidating and explaining the character andquality of Respondent's alleged illegal conduct after that date. It is well settled thatSection 10 (b) of the Act allows consideration of related acts prior to the hinitation datefor the purpose of throwing light on the specific conduct within the period in issue. Thisis especially so since the General Counsel stated on the record that he was not relying onthis objected-to evidence to establish any violation of the Act. SeeN. L. R. B. v. LuzerneHide & TallowCo, 188 F 2d 439 (C. A.3) , Florida Telephone Corporation,88 NLRB1429;Sun Oil Company,89 NLRB 833. It is also well settled that to prove Respondenthad unlawfully dominated, assisted, or supported the Association or had committed anyother unfair labor practices it must be-shown that the acts and conduct relied upon oc-curred within the 6-month period or extended into said period.Joanna Cotton Mills Co. v.N. L. R. B.,176 F. 2d 749 (C. A. 4) ;Stewart-TVarner v. N. L. it. B.,194 F. 2d 207 (C.A. 4) ; Superior Engraving Go, v. N. L. it. B.,183 F. 2d 783 (C. A.7) ; Universal Oil Prod-aots Company,108 NLRB 684The record is silent as to the exact number of persons then employed in the classifiedadvertising department.According to the credible and undenied testimony of Charles W.Horn, manager of said department since 1935, the normal complement of nonsupervisoryemployees employed therein is between 175 and 200.5 Presumably,the committee designated in the petition submitted to Horn and Loganon July 20.0Erioneously referred to in the Association'sminutes as the August 1 meeting.7 The minutes of this meeting state that the proposed contract"was then submitted to"management.When the submission actually was made is not disclosed by the record. HEARST PUBLISHING COMPANY, INC.397The committee and Richards,who had been elected president at the August 10meeting,met on ^ September 12, discussed Respondent's counterproposed contract,and agreed to meet with management the following day to further discuss the con-tract submitted by Respondent.At the latter meeting, after discussion had beenhad regarding"employee benefits, including tires, severance pay, and sliding scaleof earnings to salaried people, etc.,"the committee unanimously agreed to accept"the contract as finally developed."Thereupon the parties signed a 1-year collec-tive-bargaining contract containing a yearly renewal clause unless notice of reopen-ing is given within a specified time.The agreed-to contract was read and discussedat the September 26 association meeting and accepted by the members.The above recital of the pertinent credible evidence clearly disclosed that theAssociation was formed and the idea of its formation was conceived by Richards,Grewe, and 40 "old timers"and that Respondent took no part therein.The onlyevidence that Respondent had any connection with the formation of the Associa-tion is the testimony of employee Hazel Woodland 8 who testified that she attendedtheJune 29,1953,association meeting at which Walter Hare9stated, among otherthings, "The management and the employees got together and organized the Asso-ciation."To refute this testimony,theAssociation called Dorothy Fields, AnnaSarness,10 Patrick M. Howard,Guy Alexander,and Almon F.Stone.Each testified,among other things, that he or she attended said meeting, heard Hare address themeeting, but did not hear Hare make the above-quoted statement.In addition, theAssociation points to the testimony of the numerous witnesses called by the GeneralCounsel who testified in great detail about this meeting but none of them,however,testified that Hare made the above-quoted statement attributed to him by Woodland.Upon the entire record in the case,the Trial Examiner is convinced,and finds, thatHare did not state at the aforesaid meeting, in words or substance, "The managementand the employees got together and organized the Association."In any event, evenifHare had made said statement,and such statement had sufficient probative valueto bind Respondent,the Trial Examiner would be precluded,by Section 10 (b)of the Act,from considering as unlawful any conduct which preceded December 2,1952, the beginning of the statutory 6-month period of limitation.iiRespondent and the Association have had collective-bargaining contracts fromSeptember 12, 1938, to date,12 covering the employees here involved.Each of thesecontain some form of a union-security clause.The GeneralCounsel does not ques-tion the validity of the contracts,the execution of which preceded the effective dateof the Taft-Hartley Act (August22, 1947),for the obvious reason that under theWagner Act an employer was free at any time to enter into a contract containing aunion-security clause with any labor organization representing the majority of theemployees involved.The General Counsel, however, does argue that by enteringinto the agreements of July 14, 1952,13 and of June 29,1953, each of which,he con-tends, contains an illegal union-security provision,Respondent gave substantial unlaw-ful assistance to the Association.He bottoms his argument of unlawful assistancemainly on the facts that prior to the execution of said documents(1) no Board-conducted election had been held authorizing the inclusion of such a provision; (2)the Union was not in full compliance with the provisions of Section 9 (f), (g), and(h) of theAct; (3)no real collective bargaining took place between management andthe Association prior to the execution of said contracts for Respondent had definitelydetermined,prior to the bargaining conferences,the exact terms to be incorporatedin the agreements and its determinations were carried out without any protest by the8 Also referred to as Maxine Woodland0I1are was a member of the Association's board of directors selected at the July 18,1938, meeting ; was named as a committee member in the petition submitted to Respondenton July 20, 1938 ; was elected second vice president at the August 10, 1938, meeting ; waselected first vice president at the September 26, 1938, meeting; was elected president atthe December 14, 1939, meeting and retained that office until lie resigned therefrom onApril 5, 1951 (resignation accepted at the April 9, 1951, meeting).1o At the time Sarness testified (January 19., 1954) she was a supervisor."SeeUniversal Oil Products Company,108 NLRB 68, and cases cited in footnote 6thereof12 The contracts are dated September 12, 1938 ; May 18, 1939, March 22, 1946; April 22,1947; September 29, 1947 (a letter-agreement changing certain paragraphs of the 1947contract) , April 10, 1951 ; July 14, 1952 (a letter-agreement changing certain paragraphsof the 1951 contract and republishing said contract) ; and June 29, 1953.>s This instrument sets out the changes made in the 1951 contract and then adds, "this'amendment now becomes an integral part of the original contract . . . dated April 10,1951... . 11 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation's representatives; and (4) the union-security provisions of certain con-tracts were violative of the Act.With respect to (1) : At the time of the execution of the 1951 contract the Actrequired that a union-security agreementmustbe authorized by a majority of theemployees involved in a Board-conducted election.Congress, on October 22, 1951,eliminated the requirement of majority authorization but left intact (but transferredfrom Section 9 (h) to Section 8 (a) (3) of the statute) the requirement that theemployer may enter into a valid union-security agreement with the majority repre-sentative only if such representative was in full compliance with Section 9 (f), (g),and (h).Admittedly, no such Board-conducted election had been held authorizingthe execution of the 1951 union-security agreement.Since this conduct took placeprior to the 6-month period of limitation no finding of unfair labor practice canproperly be made with respect thereto and therefore it would serve no useful purposeto further discuss (I).As to (2): The certificate of the Regional Director for the Twenty-first Region,dated November 4, 1953, which was received in evidence as a General Counsel'sexhibit, shows that the Association's initial full compliance was achieved on April 21,1950 (earliest expiration date for "f" and "g" was November 2, 1950, and for "h"March 15, 1951); that on April 9, 1951, the Association notified the Board that,due to the illness of Hare, the then president, new officers were being elected; thaton March 11, 1952, the Association again achieved full compliance (earliest expira-tiondate for "f" and "g" was November 2, 1952, and for "h" April 7, 1952); and thaton July 1, 1953, the Association again came into full compliance (earliest expirationfor "f" and "g" was November 2, 1953, and for "h" June 15, 1954).By the aforesaid October 22, 1951 amendments, the Act now specifically statesthat the labor organization representing the employees involved as their collective-bargaining representative must secure from the Board at the time it enters into aunion-security agreement, or within the preceding 12 months of the execution ofsuch an agreement, a notice of compliance with Section 9 (f), (g), and (h).Obviously, only the 1952 14 and 1953 agreements need discussion with respect tothe aforesaid 1951 congressional amendment.Since the record is manifestly clearthat the Association achieved full compliance on March 12, 1952, clearly within the12-month period immediately prior to July 12, 1952, the General Counsel's conten-tion that the Association, when it entered into the 1952 agreement, was not in fullcompliance, is without merit or substance. If the 1953 contract was actually executed,as contended by the General Counsel, on June 29,15 then it is obvious that the union-security provision therein is repugnate to the mandate contained in Section 8 (a) (3)of the Act for the Association was on that date out of compliance and did notreachieve compliance until 2 days later.The record, however, does not define withany degree of definiteness when said agreement was executed.The most it does showis that at a lengthy meeting on June 29, which commenced about 15 minutes afterthe plant's normal workday had ended, the Association's membership approved thecontract.In fact, counsel for the respective parties themselves, were noncommitalas to when the 1953 agreement was actually signed for at the hearing herein theystipulated, after some discussion among themselves, that said agreement was signed"on or aboutJune 29, 1953." It is the opinion of the Trial Examiner that the evi-dence respecting the date when the 1953 agreement was signed gives rise to no morethan conjecture that it was signed prior to the time the Association reachieved com-pliance on July 1, 1953. Such evidence does not equal the substantial evidencenecessary to support a finding that by entering into said agreement Respondent gavethe Association support in violation of Section 8 (a) (2) of the Act.The TrialExaminer finds no merit in the General Counsel's (2) contention.Regarding (3): The General Counsel contended that the union-security clause inthe 1951 contract, republished in 1952 and in full force and effect at the time ofthe filing and service of the original charge herein, exceeded the permissible boundsof such clauses.He bases his argument on the ground that since the contract pro-vided that no new employee may remain in Respondent's classified advertising depart-ment unlessand until said person makes "application for membership in the Asso-14 This agreement was in full force and effect at the time of the filing and service of theoriginal charge herein:15 The first paragraph of said instrument reads, "This contract, made * and enteredinto.this 13th day of April 1953, by and between" Respondent and the Association,and the closing paragraph states, "the said parties . . . have hereunto set their handsand seals this 29th day of June, 1953." HEARST PUBLISHING COMPANY, INC.399ciation"within a week after such employment, said contract is violative of theproviso of Section 8 (a) (3) of the Act.16With this contention the Trial Examiner cannot concur.The most the clause inquestion does with reference to a new employee is to require him to apply for mem-bership in the Association within a week of the commencement of his employment.This does not mean that a new employee must be a member in good standing orbecome a dues-paying member to retain his employment in the classified advertisingdepartment.The sole requirement that the agreement imposes upon a new employeeis to apply for membership within a week after being hired. It imposes no otherobligation with respect to the employee's tenure of employment. The Trial Examinertherefore finds the General Counsel's contention (3) to be without substance.17Regarding (4) : The General Counsel contended that there were no real bargain-ing negotiations with respect to any contract entered into between Respondent andthe Association. In effect, his argument runs along these lines:Whenever the Unionat some other local newspaper obtained a wage increase or other employee benefitor when Respondent, on its own volition, desired to grant its classified advertisingdepartment employees a wage increase or give them other benefits not then in effect,Respondent would suggest to the Association the making of a new contract embody-ing certainimproved benefits. In support of his contention, the General Counselpoints out that new contracts were entered into by and between Respondent andtheAssociation even though the then existing contracts, by their terms, had notexpired.RobertM. Mount, Respondent's business manager since late 1939,18 crediblytestified, and without contradiction, that the first contract entered into betweenRespondent and the Association after he became business manager was the 1946agreement; that the Association's negotiating committee "notified me of the openingof the contract and we negotiated" a new agreement after discussing the terms thereofover a period of about 3 or 4 weeks; that the 1947 contract was executed afternegotiationswith a 5-man association committee; 19 that the 1947 contract wasamended by letter dated September 29, 1947, after negotiations; that said contractwas extended to April 22, 1950, by letter dated January 4, 1948, after negotiations;that after negotiations the 1951 contract was executed; 20 and that after meeting withthe Association's negotiating committee "on several occasions" the 1953 contract wasentered into.Mount, without contradiction, credibly testified further:in every negotiation I can remember, according to the contract the Asso-ciation notified us they wish[ed] to open the contract.We would set a datefor a meeting, and the first thing we would do in negotiation was to ask themwhat they were requesting, and we would get a list of the demands that thecommittee was making.We would discuss them, some we wouldagree on,some I would refuse to give them. Sometimes,after three or four meetings,they would get what they asked for, and that was true in this last negotiation,and the negotiation before.The Guild (the charging party)had a provisionin its contract at the Herald Express(a Los Angeles evening newspaper ofRespondent) that provided the week in which a holiday falls would consist offour days.work and one day not worked.Well, we had always paid overtimeon the holiday, but we hadn't given double time on the holiday. I resisted thatthrough three or four negotiations,and finally they made me give in on it, be-cause they had a good argument that the Herald had it.Our agreement with them has been to meet Herald wage scales and workinghours, if the Herald should get more than we give in negotiations,because bothpapers areowned bythe same corporation,but on working conditions we havenegotiated those in our own way, but I had to give in to that, for instance.I think in the negotiations before the last,the thing they had resisted forquite a while was the dollar supper money,if anybody was going to be requiredto work over-time in the evening, and I finally gave in on that.I6 The pertinent portion of the proviso states, "That nothing in this Act . . . shall pre-elude an employer from making an agreement with a labor organization . . . to require asa condition of employment membership therein on or after the thirtieth day following thebeginning of such employment or the effective day of such agreement, whichever islater. . . ."17 Cf.G.W. HumeCompany,71NLRB 533, 554.18 For about a year prior to becoming the business manager of the Los Angeles Examiner,Mount was labor counsel for all Respondent's West Coast newspapers.19 The record shows that under date of March 31, 1947, the Associationwrote Mountrequesting"opening" of the then existing contract.20 By a written instrument,dated July 14, 1952,this agreement was amended. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDThen there were lots of things they asked for we would not give in on. Theyalways asked for more money than we gave them, and we would make as tougha deal as we could, and then if the Guild negotiated more at the Herald, out ofjust common decency, I had to give it to them.The Trial Examiner finds the General Counsel's contention (4) to be withoutmerit.It is the further contention of the General Counsel that Respondent violated Sec-tion 8(a) (2) of the Act by permitting Katherine W. Gain 21 and Gladys BaileyRowe 22 to become members, and remain members,of the Association although each,during all times material,was a supervisor within the meaning of the Act.If thiscontention is meritorious then the Association must be found to be existing as thecollective-bargaining representative of Respondent'semployees in violation of theAct.Section 2(11) of the Act defines a supervisor as:. .. any individualhaving authority,in the interest of the employer,to hire,transfer, suspend, layoff, recall, promote, discharge, assign, reward, or disciplineother employees, orresponsibly to direct them,orto adjust their grievances, oreffectivelyto recommend such action,if in connection with the foregoing theexercise of such authorityis not of a merely routine or clerical nature,but re-quires the use of independent judgment.[Emphasis supplied.]Where the evidence fails to show, as here, that a purported supervisor possesses oneor more of the necessary statutory requisites,such a person cannot be classified as asupervisor within the meaning of the statutory definition.The Senate in reporting its amendment to include a definition of a supervisorclearly showed its intention to be the drawing of a line between supervisors thatare truly management and minor supervisors having no such connections. SenateReport No. 105 on S. 1126 said:In drawing an amendment to meet this situation, the committee has not beenunmindful of the fact that certain employees with minor supervisory duties haveproblems which may justify their inclusions in that act. It has therefore dis-tinguished between straw-bosses, leadmen, set-up men, and other minor super-visory employees on the one hand, and the supervisor vested withgenuinemanagement prerogatives as the right to hire or fire, discipline, or makeEFFECTIVE recommendations with respect to such action. In other wordsthe committee has adopted the test which the Board itself has made in numerouscases when it had permitted certain categories of supervisory employees to beincluded in the same bargaining unit with the rank and file.Bethlehem Steel Co .65NLRB 284 (expediters);Pittsburgh EquitableMeter Co.,61NLRB 880(group leaders with authority to give instructions and to lay out the work);Richard Chemical Works,65 NLRB 14 (supervisors who are conduits for trans-mitting orders);Endicott-Johnson Co.,67 NLRB 1342, 1347 (persons havingtitle of foreman and assistant foreman but with no authority other than to keepproduction moving).See alsoN. L. R. B v Budd Mfg. Co.,169 F. 2d 571(C. A.1), Ohio Power Co. v. N. L. RB., 176 F. 2d 385 (C. A.6); Red StarExpress v. N. L. R. B.196 F. 2d 78 (C. A. 2); E.B. Law and Son,92 NLRB 826.On July 16, 1953, during the investigatory stage of this proceeding, Gain gave theGeneral Counsel a written sworn statement in which she stated that she has beenemployed by Respondent since August 1919; that prior to her transfer in 1938 to themail division of the classified advertising department she held various positions includ-ing being secretary to that department's manager; that when she was assigned to themail division, "Mrs. Bailey Rowe was working there. She and I have since that timeshared responsibility for being in charge of the division.We are more or less partners.Since that time, we have hired the new employees for that division.During thistime only about 4 or 5 people have been hired for this division and we have hiredthem.Management has enough confidence in Mrs. Bailey Rowe and me that we havenever had to consult with anyone higher, including Mr. Salm, Mr. Horn, or-Mr.Mount, before hiring those we thought capable of filling any vacancy whichmight exist."Twelve days later, July 24, Rowe was shown Gain's sworn statement and askedto subscribe to the statements contained therein.Rowe testified that she would not21Gain is, and from its inception was, the Association's secretary.She also performssome duties customarily performed by a treasurer.22 For the past several years Rowe has been the Association's treasurer. HEARST PUBLISHING COMPANY, INC.401subscribe to Gain's statement because Gain had erroneously stated therein that sheand Gain hired new employees.Rowe admitted giving the General Counsel a written statement on July 24, whereinshe stated:I and Mrs. Gain are in charge of the Mail Division.Mr. Horn is over us.We have the job of supervising the work of the girls in the Mail Division. EitherMrs. Gain or I or both of us have the responsibility of directing the work in thisDivision.Those few girls who have been hired since I have been in the MailDivision have been hired after Mrs. Gain and I recommended to Mr. Horn thatthey be hired. It should be understood that Mr. Horn is the boss over all.Weactually run the department but we also do the work ourselves.We assign agirl in our department to one job or another.We all do the same amount andtype of work.Rowe testified without contradiction, and the Trial Examiner finds, that neithershe nor Gain is in charge of the mail division; that she and Gain act under the directionof Horn; that what she meant when she stated in her July 24 statement that she andGain supervised the other employees' work is that Gain and she "open the mail andgive the girl who works on 'business opportunities' her ads, and I take my ads, andMrs. Gain works on 'real estate' ads; but I wouldn't say it was supervising, it is allunder the direction of Mr. Horn.Ihave always done routine clerical work;that is my job"; that by her remark in the July 24 statement, "Those few girls whohad been hired since I have been in the mail division have been hired after Mrs. Gainand I recommended to Mr. Horn that they be hired," she meant that when a personapplied for a job in her division either she or Gain would "hand the girl an applica-tion . . . and explain what the work was in our department, and then [the applicationis] referred to Mr. Horn, who has done all the hiring in our department"; and thatsince her employment in the mail division in 1938, neither she nor Gain ever hiredor fired any employee.According to the credible and undenied testimony of Horn, neither Gain nor Roweever hired or fired any employee or recommended such action; that neither Gain norRowe had the authorization to hire or fire.The employee history record cards for all employees who had worked in the mail'division since 1939 were introduced in evidence.None of these cards was signedby either Gain or Rowe, although the history record cards received in evidence inthis proceeding of numerous, employees working in other divisions of Horn's depart-ment each bore the signature of an "employing official."The record is abundantly clear that neither Gain's nor Rowe's position carried withit any duties or responsibilities of a supervisor, as defined in the Act.Furthermore,neither of them was, nor was any other employee, informed by management thatRowe or Gain held any supervisory status. Even if Gain and Rowe had not qualifiedtheir written statements of July 16 and 24, respectively, wherein they indicated theypossessed supervisory authority, that evidence, standing alone, is insufficient to supporta finding that either was a supervisor within the meaning of the Act for it is axiomaticthat one's own declarations are not sufficient to prove his authority.The General Counsel relies on a group picture which appeared in the December1946 issue of "The Junior Examiner," a periodical published 6 to 12 times a year by-Respondent for its "Carrier-Salesmen," in further support of his contention that Gainpossessed supervisory status.Gain is included in the group photograph.The captionappearingunder the picture reads, "C. W. Horn, Classified Director, confers with hisdepartment heads, about a new classification which he is inaugurating." In describ-ing the persons in the photograph the caption designates Gain as manager of the maildivision.Regarding the circumstances surrounding the taking of the group picture,Horn testified credibly, and without contradiction:Well, one of the photographers came in with one of the men of the CirculationDepartment and said,"We would like to take a picture of you folks aroundhere," and I said, "Well, come on in and take our picture, who do you want?"He said, "Well, we want some of your department heads.You just sit downhere and we will bring these other folks in for this picture," and they wantedthe department heads, as I-recall, and 1 had Bill Neale, Olga Monroe, and someof these other folks in.This is my old office, this isn't in the office that Ihave at the present time,and there were a lot of folks milling around that wantedto get in the picture, and I can remember that Dupuy, here, saying, "Let's getsome of the old timers in the picture, too," to the photographer,not to me,and I said, "Well, anybody that wants to get in the picture come on in and getin the picture, let's get it over with,"and as I recall, Kitty Gain was standing 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDout with Larry Ryan, here, and he said, "Come on, get in the picture," and Isaid, "Come on, everybody get in the picture," and I didn't know what particu-lar purpose it was going to be used for. They said something about getting outa Christmas edition, or something of that kind, or this paper, and I didn't paytoo much attention to it.Q. Did you supply the caption which appears on this picture?A. I had nothing to do with the caption. That was done by whoever wasauthorizing the picture to be taken, probably the representative of this JuniorExaminer.As a matter of fact, they took the picture, and everybody left, andthat is the last I heard of it.Q. Did you see the caption, or the text of the present caption at any timebefore you saw the picture in the publication itself?A. At no time, absolutely at no time.As a matter of fact, you see my titlehere is incorrect.They have me down here as classified director.My title isclassified manager, and I don't use that title in relation to publicity in our ownhouse organs, or in our own newspaper at all, and Olga Monroe's name is mis-spelled-it is M-o-n-r-o-e. I knew nothing about it other than the fact theywanted to take a picture, and whoever wanted to get in the act could get in it.There is another error in this particular caption, here. It has K. Gain, managerof the mail division, and she was not at any time manager of the mail division.As found above, neither Gain nor any employee of Respondent was ever informedby management that Gain was a supervisor. The mere attachment of the appellationof "manager" without affirmative proof of the presence of the statutory requisite,did not convert Gain into a supervisor within the congressional definition.23Since the amendment to the Act in 1947, it has been consistently and repeatedlyheld, in cases dealing with determination of supervisors, that it was of absolutenecessity that the record clearly show that one or more types of authority set forthin the statute be present in order to prove that a person possessed a supervisoryposition.It likewise has been consistently held that the intention of an employerto confer supervisory authority upon an employee is insufficient absent a clearannouncement by him to said employee of such authority.24Not only does the record fail to disclose that Gain and Rowe possessed anystatutory requirements of supervisors, but the contrary is cogently revealed.Eachtestified without contradiction, and the Trial Examiner finds, that she devoted her fulltime to her clerical duties and that whatever requests she made of her coclericalsregarding the performance of certain tasks were of a mere routine nature whichrequired no independent judgment. It is thus clear that neither Gain nor Roweever possessed or exercised any independent judgment or discretion in the performanceof her duties sufficient to warrant a finding that she responsibly directed the work ofother employees.25Such directions as they may have given appear to be but mereroutine in nature.Upon the record as a whole, the Trial Examiner is convinced, and finds, that atno time during their employment with Respondent were Gain and Rowe supervisorswithin the meaning of the Act 25The General Counsel also contended that Respondent permitted Phil Watkinsto retain his membership in, and remain vice president of, the Association after hehad been elevated to division manager on October 5, 1953, and also permitted AnnaSarness to retain her membership in the Association after she became supervisoron January 11, 1954.The undenied credible evidence shows that Watkins handed Gain a letter resigninghis official position and membership in the Association within an hour after he had23 For example,Siouan City Brewing Company,85 NLRB 1164, where it was held that anemployee without authority to hire, discharge, or otherwise affect that status of otheremployees of his employer was not a supervisor ;Calumet and Hecla Consolidated CopperCompany,86 NLRB 126, where It was held that group leaders without the statutory requi-siteswere not supervisors ; andWarren Petroleum Corp,97 NLRB 1458, where It washeld that gang foremen who do not possess or exercise the power of effective recommenda-tion or responsible direction over a crew were not supervisors.uSee for example,Continental Oil Company,95 NLRB 358;George KnightandCo., 93NLRB 1193;United States Gypsum Company,91 NLRB 404.25Bear Brand Hosiery Company,93 NLRB 95;Weyerhauser TimberCompany,85NLRB 1170ae Erma Phinney, a one-time supervisor, testified that Gain attended supervisors' meet-ings.Gain and Horn each testified that Gain never attended any supervisors' meeting.The Trial Examiner credits, for reasons hereinafter stated, Horn's and Gain's testimonyand rejects that of Phinney. HEARST PUBLISHING COMPANY, INC.403been informedby Horn on October 5, 1953, that he was to be division manager.Sarness,the credible documentary evidence shows, handed a letter resigning fromthe Association to the president of the Association on the very day she was madeassistantsupervisor of the telephonesalesdepartment 27Under the circumstances,the Trial Examiner finds no merit to the contention of the General Counsel withrespect toWatkins' and Sarness' connection with the Association after they hadbecome supervisors.The General Counsel further relies upon June E. Woodward's supervisory statusand association membership to support his contention of Respondent's domination,support, and interference with the Association.The record, however, clearly dis-closes thatWoodward exercises none of the indicia of supervisory authority setforth in the Act.Accordingly, the Trial Examiner finds the General Counsel'scontention with respect to Woodward's supervisory status is without substance.The General Counsel also contended that due to section 16 of the 1938 and 1939contracts, which reads:Association resolutions or rules not affecting the interests of the Publisher shallnot be subject to challenge or arbitration by the Publisher;provided,when inthe opinion of the Publisher any association resolution or rule conflicts withthe said interests of the Publisher, such resolution or rule shall not be madeeffectivewithout the mutual consent of both parties hereto.Whenever thetermsof constitution, by-laws, regulations or rules of the Association are inconflict with any portion of this agreement, the terms of this agreement shallbe paramount. [Emphasis supplied.]theAssociation was dominated by Respondent because the Association has beenprevented by said section from promulgating any resolution or rule conflictingwith the interests of Respondent without first obtaining Respondent's consent.What-ever may be said of that argument the fact remains that the emphasized portion ofsaidsection (the objectional portion of the section, as far as the General Counsel'sargument goes) was eliminated in the 1946 contract, and thereafter, and henceno finding is being made as to whether or not, by executing a contract containingsuch a clause, Respondent violated the Act, since the complained-of conduct tookplace prior to December 2, 1952, and said conduct has not been extended into thepermissible period.In support of the contention that Respondent unlawfully supported the Associa-tion,and otherwise violated the Act, the General Counsel points to the fact thatRespondent permitted the Association (a) to hold meetings on company time andproperty; (b) to solicit members, collect dues, and deliver membership cards oncompany time and property; and (c) to use, without cost, its facilities for As-sociation's books and records and to use its equipment (typewriters, mimeographand other machines, stationery, etc.).With respect to (a), the record abounds with credible evidence that the Associa-tion, from almost its inception, held meetings on company property and ofttimesvn company time with Respondent's permission.As to this issue, Mount crediblytestified, and without contradiction, that Respondent has, at the establishment hereinvolved, collective-bargaining contractswith about 15 different unions, 12 ofwhich are affiliated with American Federation of Labor and 3 are unaffiliated; thatsince his employment as business manager in 1939, it has been Respondent's policy,when requested, to allow any said organizations to hold meetings on company timeand property; that pursuant to the terms of some of the aforesaid contracts Re-spondent "must allow" the unions to hold meetings on company time providedsaidmeetings do not interfere with the employees' work; and that other con-tracts provide that Respondent "must let [the unions] have meetings with the per-mission of the foreman." It is thus clear, and the Trial Examiner finds, that byallowing the Association to hold meetings on company time and property Respond-ent did not violate the Act.Regarding (b), the evidence is abundant that since the inception of the Associa-tion,Grewe, Gain, and other association officials solicited members, collected dues,,and distributedmembership cards and other association material on companytimeand property.The credible evidence, however, clearly shows that no Re-sr'The Trial Examiner is not unmindful of the fact that when Sarness was on the wit-ness standon January 19, 1954, she testified that she was still an association member.Since her letter of resignation is dated January 11, 1954, the day she became a super-visor, and there is no evidence that the date thereof is not the date whenSarness relin-quished her association membership, the Trial Examiner finds that Sarness'. testimony ofJanuary 19 was not in accordance with the facts and the Trial Examinerfurther findsthat Sarnessceased all connection with theAssociationon the dayshe became a supervisor. 404DECISIONS OF NATIONALLABOR RELATIONS BOARD -spondent official had any knowledge of that activity. In fact, Horn, Jack Salm,Horn's assistant, and Sally May Hamilton, supervisor of the classifiedadvertisingdepartment's telephone salesroom since about April 27, 1953, specifically deniedknowing of such activity.The Trial Examiner credits suchdenials.Under thecircumstances, the Trial Examiner finds that Respondent cannot properly be chargedwith violating the Act because association officials used company time and propertyfor solicitingmembers, collecting dues, and distributingassociationmaterial.As to (c), Gain testified, and the Trial Examiner finds, that for some years pastshe kept certain association books and records in Respondent'sfiling cabinetslocated in the room in which she worked. The evidence, however, discloses thatno Respondent official knew that Gain used, or gave Gain permissionto use, Re-spondent's property for the storage of association records.Likewise, there is nosubstantial evidence that Respondent knew that association officials used its type-writers and mimeograph and other machines for associationbusiness.Insofar asRespondent's facilities or materials were used in preparing and mailing or distribut-ingmulticopies of association posters or other literature, Respondent billed theAssociation for such work and materials at regular rates. Some of these bills havebeen paid and undoubtedly the others will also be paid.Under the circumstances,the Trial Examiner finds that Respondent did not violate the Act because Associa-tion (1) stored its books and records in Respondent's equipment; (2) used Re.spondent'smachines for association business; and (3) had Respondent performcertain work for it.There remains for determination the question whether Respondent violated theAct by permitting the Association the use of company time and property whileallegedly denying the same privilege to the Union.Under date of July 6, 1953, counsel for the Union wrote Respondent requestingpermission for the Union "to post notices of itsmeetingson bulletinboards inand about the classified advertising department, and that a time and place be fixedfor the [Union's] representatives to address classified advertising employees onyour premises, and during regular working hours."Respondent did not reply.The credited evidence reveals that all association notices were posted on Asso-ciation's bulletin board which Respondent was obliged to permit pursuant to theterms of its contract with the Association.The Association posted nonoticeselsewhere on Respondent property.Furthermore, there is no credible evidencein the record that any Respondent official addressed any associationmeeting exceptconcerning matters regarding the operations of Respondent's business.Clearly the Union did not request permission to hold unionmeetings.Itwasasking only for permission to address all classified advertising employees on com-pany timeand property.Furthermore, when it requestedpermissionto "postnotices of its meetings on bulletin boards in and about theclassifiedadvertisingdepartment" it was seeking a privilege not accorded the Association for the latter'snotices were confined to its own boards.In the recent decision inWayside Press v. N. L. R.B., 206 F. 2d 862 (C. A. 9),the court said (p. 866) :The act of Bailey in setting the type for the ballots without the customarywork order and the fact that no one was docked for holding themeeting inthe plant on company time donot constituteviolations of the Act.As was saidinN. L. R. B. V. Brown Co.,1Cir., 160 F. 2d 449, 454: ". .no ultimatefinding of an unfair labor practice can properly be predicatedupon the sub-sidiary finding that the respondent permitted the (Independent Union) to or-ganize inits plant,on itstime, and with the aid of its telephone and other facili-ties.The reason for this is that there is no evidence that the (outside)Union requested and was denied similarprivileges." 28The Trial Examiner concludes and finds that Respondent did not deny the Unionany privilege which it had accorded the Association.Accordingly, the Trial Exam-iner finds that Respondent did not violate the Act when it did not grant the Union"the right to post notices of its meetings on bulletin boards in and about the classi-fied advertising department, and that a time and place be fixed for [the Union's]representatives to address classified employees on [Respondent's] premises,and dur-ing regularworking hours."In view of the above findings and the record as a whole, the Trial Examiner findsthat the allegations of the complaint, as amended, that Respondent violated Section8 (a) (2) of the Act are not sustained by the credible evidence. Accordingly, the28 Cf. Detergents, Inc.,107 NLRB 1334. HEARST PUBLISHING COMPANY, INC.405TrialExaminer recommendsthat theSection 8 (a) (2) allegations of the complaint,as amended,be dismissed.B.The dischargesFindingsWith Respect to the Events Immediately Preceding the DischargesSallyMayHamiltonwas first employed by Respondent in 1942. She held vari-ous positions in its classified advertising department including supervisor,for about1i/2or 2 years, of the voluntary salesroom.On or about April 27, 1953, Hamiltonreplaced Erma Phinney as supervisor of the telephone sales division.29MinaMarsland had been assistant supervisor of the telephone salesroom under Phinneyand remained in the same position when Hamilton took over.When Horn requested Hamilton to take over Phinney's supervisory job shewas reluctant to do so because, as she told Horn, she was sure to run into troublewith the girls employed in that room.Hamilton testified,and the TrialExaminerfinds, that her reluctance was based upon the fact that under Phinney's regime acertain small group,30 under the leadership of Marsland,"didn'twant a supervisor.They wanted someone that they could run and do as they pleased"; that underPhinney, the Marsland group enjoyed many special privileges,that the other girlsin the room resented these privileges,such as reporting for and leaving work early,being given only to a favored few; and that she feared these favored few would beantagonistic to her if she became their supervisor for, in order to properly runthe room, she would have to take away the special privileges they had enjoyed underPhinney.Hamilton further testified,and the Trial Examiner credits her testimony,that when Horn suggested to her, during his talk with her before she accepted thetelephone salesroom supervisory job, discharging these favored few, she replied,"I [hate] to cause the girls to lose their jobs, maybe I [can] work it out," addingthat if she could not, she then would discuss with him the advisability of dischargingthe intractable employees;and that she took the proffered supervisory job after Hornassured her of his full cooperation.Hamilton's fears of encountering hostility from the so-called Phinney or Marslandgroup became a reality immediately upon her assuming the job as telephone sales-room supervisor.As Hamilton credibly testified,from almost the very day she tookover Phinney's supervisory job, she "went through`holy hell"'because she imme-diately denied to all the special privileges Phinney had granted to her "favorites."The so-called Phinney or Marsland group's hostility to her made her, as Hamiltoncredibly testified,"so unhappy that I went [to] Mr. Horn and told him that Icouldn't get the cooperation from the girls in there, that I felt I should have, and Iwould like my other job back" and that Horn replied,"Sally,we want you inthere, you are a good supervisor,we want production,we want the girls in on timeand we want them out on time. As we discussed before you went in there, therewould be possibly lots of changes you would have to make."Despite her plea tobe relieved of her supervisory job and to be returned to her former job, Horn, therecord indicates,induced Hamilton to remain as telephone salesroom supervisor.According to Grewe's credible testimony,Marsland asked her on May 18, 1953, tospeak to a few of the girls; that when she asked Marsland "who the girls were, andwhat it was about," the latter replied,"You will find out"; that in response to Mars-land's inquiry, "Where can they meet you?"-she said, "I will have to find some place,[but] it will have to be after office hours"; that she then obtained permission from"the man across the hall" to use the room in the circulation department which theAssociation occasionally had used to hold meetings;that when"the man across thehall" asked her, "Are you having . . . an Association meeting," she replied, "Nojust a[meeting with]a few of the girls that I want to talk to"; that when Marslandagain called her on the interoffice telephone and inquired if arrangements had beenmade "where the girls could talk" to her, she replied in the affirmative.Grewe specifically denied Marsland's testimony that Grewe went to Marsland on,May 19, and stated that she" "had made arrangements to have a meeting that after-noon at 5:30, that it would be held in a room to which [Grewe]alone had a key, orif the girls preferred,itcould be held in the drugstore across the street [fromRespondent'splant] . . . [that]itwould be a good idea if a meeting of the girls,29 Phinneywas appointedsupervisorof said division on December 8, 1952.Upon beingreplaced as supervisor by Hamilton,Phinney was transferred to the outside salesroom atthe samesalary.iwNamely, FlorenceCooper, CoyFlanagan,Beverly Harris,Joan Barry,Margaret Nas-lund, FayMcCleary,and Rita CampoThese seven,Marsland,and Phinney were amongthose allegedly discriminatorily discharged. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemselves, were held previous to that meeting in order to work out a more concreteagenda that could be presented at the evening meeting so that she (Grewe) couldin turn give it to the grievance committee and to management."Grewe also deniedthatMarsland inquired of her on May 18, "if the girls could have an Associationmeeting"; that she purportedly replied, "Well, what they want a meeting for?" towhich Marsland allegedly responded, "Well, Marie, you must know by now why thegirlswant a meeting, you know they have been unhappy, and they want a meetingwith you to see if we can better conditions in here," to which she supposedly replied,"Well, I will see what I can do, and I will let you know in the morning." The TrialExaminer was favorably impressed with the candid, sincere, and frank manner withwhich Grewe testified.Marsland did not so impress the Trial Examiner.Accord-ingly, the Trial Examiner credits Grewe's denials of the statements attributed toher by Marsland and finds Grewe's version of what was said by and between herand Marsland on May 18 and 19, 1953, to be substantially in accord with the facts.Directly across from Respondent's establishment there is a drugstore which isfrequently visited at lunch hour, "coffee breaks," and other times by Respondent'semployees.At about 12:35 p. in. on May 19, about 20 or 25 telephone salesroomemployees gathered at the drugstore in a room about 27 by 19 feet in size. Locatedin this room are about 8 or 10 booths along 2 walls. Each booth accommodates atable for four persons, and each booth is separated by a wooden partition.Themain topic discussed by most of the attending employees centered about Hamilton;her constant policing of the telephone salesroom, her purported "concentrationcamp" method of handling the employees under her supervision, and 'her allegedgestapo method of patrolling the telephone salesroom 31The Trial Examiner finds, upon the entire record in the case, that the so-calleddrugstore meeting was held primarily for the purpose of arriving at a method toremove Hamilton as telephone salesroom supervisor; that the other grievances broughtup or discussed thereat were only incidental to this main purpose; and that it wasnot, as contended by the General Counsel, an association meeting or a gathering forthe purpose of preparing an agenda for an association meeting to be held later inthe day.These findings are buttressed by the following: Marsland, a supervisor 32and hence not eligible to be a member of the Association, was the instigator of thedrugstore meeting as well as the meeting which was to be held with Grewe later inthe day; that Marsland never advised, nor, as far as this record reveals; did anyoneelse advise the 100 or more persons employed in the other divisions of the classifiedadvertisement department, the vast majority of whom were association members,of the proposed drugstore meeting or of the proposed Grewe meeting; 33 that Mars-land resented Hamilton becoming telephone salesroom supervisor; that Marsland,herself, aspired to that supervisory position and so expressed herself to Grewe,according to the latter's undenied and credible testimony; that Grewe was not invitedto the drugstore meeting and did not attend it although at that time she was theAssociation's president, that no other officer of the Association was notified that therewas going to be a meeting at the drugstore during the luncheon period on May 19,or that there was going to be another meeting later that day; that Grewe becameaware of the drugstore meeting, but not its purpose, when she, perchance, went tothe drugstore a few minutes before the end of the luncheon period for "a bromo;seltzer and a glass of juice."The drugstore meeting broke up within a few minutes after Grewe appeared atthe entrance of the room in which it was being held. Some witnesses testified thatthemeeting concluded when Grewe appeared at the entrance and announced, ineffect, "Let's get back to work, it is almost one o'clock."Grewe testified, and theTrial Examiner finds, that she was unaware of the meeting; that on the way to pay81This meeting has been described by various witnesses as being a gather lug of "a bunchof women all talking at once" with no one "heading the meeting or gathering" ; and thatitwas strictly a "gripe session" concerning Hamilton and her supervision and incidentallyabout other grievances such as the unsanitary condition of the ladies' restroom, the unsat-isfactory ventilation system, new employees' starting pay, the lack of uniformity of line-age pay, the lack of association activities, and the Association's failure to properly en-force the terms of its contract with Respondent.32 The General Counsel contended that Marsland was not a supervisor within the mean-ing of the Act. This contention is wholly without merit and is in direct conflict with hiscontention that Anna Sarness, who became assistant supervisor of the telephone sales-room on January 11, 1954, the same position formerly held by Marsland,was, in fact, asupervisor within the statutory definition.33 The meeting, which Grewe called for 5: 30 p. in. on May 19, was not heldbecauseGrewe was the only person who appeared at the meeting place. HEARST PUBLISHING COMPANY,' INC.407her check she heard Sue Brenner's voice and she "looked into the room," saw agroup of her coworkers, and after being asked where the evening meeting wouldbe held and after replying "across the hall in the Circulation Room," she walked backto work alone.Fay McCleary testified that at about the conclusion of said meeting she heard CoyFlanagan ask Grewe, "why do we have to hold a meeting here in the drugstore, wehave nothing to hide or be ashamed of, why can't we have our meeting on [Respond-ent's] premises ... why do we have to come to this drugstore to hold a meeting";and that Grewe replied, something to the effect, that she "will make arrangementsfor the room across the hall."McCleary further testified that Flanagan and Grewereturned to work together; that she walked directly behind them on her way to theoffice; and that she heard Flanagan and Grewe talk about the Association's contractwith Respondent and certain other association matters.Grewe denied walking fromthe drugstore with Flanagan or talking to Flanagan en route to the office. Flanagandid not testify.The credible evidence is manifestly clear that Grewe had madearrangements to hold the evening meeting prior to the drugstore meeting; that shehad advised Marsland prior to the drugstore meeting that the evening meeting wouldbe held in the circulation room.Accordingly, the Trial Examiner finds that Grewedid not tell Flanagan or anyone else at the drugstore meeting shewould makear-rangements to hold a meeting in the circulation room, but that she told those inquir-ing that the evening meetingwould beheld in the circulation room.The TrialExaminer further finds that Flanagan and Grewe did not engage in any conversationon their return to work after the drugstore meeting.Hamilton learned of the drugstore meeting shortly after the luncheon hour whensome of the girls returning to work told her that they had not attended the-noon-hour meeting and asked its purpose.Hamilton, at that time, did not know the purposeof the meeting and hence was unable to aid the inquirers.As found above, the meeting Grewe had scheduled for 5:30 p. in. was not held.After waiting for about 15 minutes at the appointed place-for the telephone sales-room employees to appear, and none of them appearing,34 Grewe went to Hamiltonand asked if the latter would go across the street the next morning and have a cupof coffee so she could talk to the girls.-Shortly after the aforesaid conversation with Grewe,35 Hamilton went to Horn,who had just returned to his office after being away therefrom most of that after-noon, and told him what she had learned that'afternoon about a conspiracy to ousther as supervisor.According to Horn's credible testimony, which, in the main, iscorroborated by Hamilton, the following ensued: Hamilton, in words or substance,stated, "I have learned that some of the girls have gotten together in the drugstoreto oust me as supervisor of the telephone room"; that he replied, "This seems to bepart of the pattern of hostility which has been developing here in the departmentagainst you since you took over as supervisor in the telephone room"; that he then"undoubtedly" asked Hamilton if she knew who was present at the get-together andwhat transpired thereat; that Hamilton did not go into detail about the drugstoremeeting, except to state that its purpose was "together fired as telephone super-visor"; that she said she did not know the identity of all attending but did knowthat Grewe was present and Grewe was planning another meeting for that evening;.that according to "his best recollection" Hamilton also stated that the telephonesalesroom employees "were going to try to have a petition signed to have her re-moved"; that she was "upset and disturbed" because the girls had approached Mrs.Grewe for another session that evening, "the general purpose" of which "was to doeverything they could do to remove her as telephone supervisor"; that Grewe hadrequested that the next day she go across the street for a cup of coffee while Grewespoke to the telephone salesroom girls; that Hamilton then demanded to know whethershe or Grewe was to run the telephone salesroom; and that his conversation withHamilton concluded when he requested Hamilton to send Grewe to him.As soon as Grewe came into his office, according to his credible testimony, Horntold her that her request that Hamilton "go across the street the next morning fora cup of coffee while she held a meeting with all the girls in the [telephone sales] room34Grewe credibly testified that during the course of the afternoon some of the girls toldher that they would not be able to attend the meeting; that she said to them, "You are notunhappy on your job, then, are you?"; and that when they replied they were not, she'said, "I am so glad you are not coming" or "Please don't bother to come "35 Contrary to the General Counsel's contention, the Trial Examiner is convinced thaton the afternoon of May 19. Grewe and Hamilton had two conversations. The conver-sationrelated immediately above was the first one.379288-56--vol. 113-27 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout consulting her supervisor,or with me"had incensed him; and that "everysupervisor we have had around here for [the past] several years has complained [thatyou have] . . . taken over some of" the supervisor's authority.Horn credibly testi=,fled further that Grewe then stated that some of the girls in Hamilton's departmentwere very unhappy with Hamilton,that the drugstore meeting was"a sort of culmina-tion about their bitterness about"Hamilton, that she had advised the girls, rather thansee them go off "half-cocked," they "have a little session" in order to iron out thematter;that he thereupon said,"Ido not accept that explanation as being withinyour province of action,and I am extremely disappointed with you . . ." to whichremark Grewe retorted, "I thought I was being helpful," adding, something to theeffect, "but if that is the way you feel there is nothing much I can do aboutit"; andthat he then advised Grewe that she had exceeded her authority when she askedHamilton to go across the street while she met with the girls and that Grewe's presi-dency of the Association did not give her the authority to order Hamilton to leave thedepartment.Contrary to Respondent's and the Association's contentions, the Trial Examiner isconvinced, and finds, that 10 telephone salesroom employees, including Rita Campo,36met at the Campo home on the night of May 19. There after discussion, in whichCampo's husband, Joseph L. Campo, participated, was had regarding the desirabilityof joining the Union, the 11 employees signed union membership applications.Hamilton did not learn the details of the drugstore meeting until the day after ithad been held.Her first informant was Sue Brenner who gave Hamilton the namesof 11 girls,37 who, Brenner stated, were the ringleaders at the meeting.Brenner thentold Hamilton that the prime purpose of the meeting was to oust Hamilton as super-visor.Brenner also told Hamilton on that occasion that Marsland and her cliquewere at the bottom of the conspiracy to oust her as supervisor.On later dates,Hamilton received similar information from Judy McPeak, Catherine Miller, andother employees of the telephone salesroom.Phinney, Grimm, McCleary, Harris, and Campo, using Phinney's home as head-quarters, spent practically all Saturday and Sunday, May 23 and 24, soliciting mem-bership for the Union from among the employees in every division of the classifiedadvertising department.On Sunday, Marsland joined the above-mentioned five per-sons in their quest for new members.The complaint, as amended, alleged that Respondent discriminatorily discharged17 classified advertising department employees.38Respondent's answer denied theallegation.The discharges will be discussedseriatim.Marie F. Grewe had been in Respondent's employ for upwards of 25 years whenshe was discharged by Horn on May 22, 1953. The evidence, most of which is undis-puted, relating to her discharge is as follows:On May 20, Horn informed his immediate supervisors, Business Manager Mountand Advertising Director Bartlett. regarding the drugstore meeting, Hamilton's reportof the matter, and Grewe's request that Hamilton leave the telephone salesroom soGrewe could talk to the girls employed therein.Horn also told Mount and Bartletton that occasion he felt that Grewe was implicated in the move to oust Hamilton orwas otherwise engaged in"the general action and attitude against"Hamilton; thatGrewe was not "supporting the supervisor [of the telephone salesroom] as she should"have; that Grewe "was going with these girls who had a hostile and defiant attitudetoward the supervisor," and he "felt one way we could correct the situation in thedepartment so far as everyone was concerned" was to "make an example" of Grewe;that he thought Grewe should be fired 39 because she, over a period of years, "devel-oped a complex about her importance in the department" which was not advantageousto management nor wasGrewe's conduct,although intended to be helpful to manage-ment, conducive "to getting the best work and the best effort out of the girls." Thefollowing day, Mount and Bartlett informed Horn that they agreed that Grewe shouldbe discharged.3eNamely, Parker, Grimm, Harris, Strong, Flanagan, Cooper, Phinney, Woodland, and,McCleary37 Namely,Cooper, Grimm,Phinney, Flanagan, Barry,Naslund, Harris,Rebenstoff, Tash,McCleary, and Campo38 The case of Alice Gietz was dismissed at the conclusion of the General Counsel's case-in-chief.39Horn was not required to consult with anyone before discharging any classified adver-tising department employee.However, in the case of Grewe, because of her long tenureof employment,he thought it desirable to obtain the opinions of Mount and Bartlett beforetaking any disciplinary action, HEARST PUBLISHING COMPANY, INC.403At about the close of business on May 22, Horn'called Grewe to his office andthere, according to' Grewe's credible testimony, which is in substantial accord' withHorn's version, the following, in part ensued:Mr. Horn said, "Marie, I think we have come to the parting we have come tothe parting of the ways." I gasped and said, "What are the charges, Mr. Horn?I tried to be calm because he was so upset.He said, "Well, I am so disappointed'in you, you have certainly not cooperated with Sally Hamilton, you have assumed'superior attitudes in there, you have assumed responsibility for things that are-not your business.Mrs. Hamilton is the supervisor in there; you are not.Whenit,comes to giving orders, Mrs. Hamilton will give the orders.You haven'tplayed the right idea of cooperating with management. I expect Sally Hamiltonto be the manager in there, you have overstepped your bounds. . .. I amretiring you."Grewe further testified, and the Trial Examiner finds, that she noticed that thecheck which Horn handed her, which included her severance pay,40 had markedthereon "retired"; that after insisting that she was not being "retired" but being fired,Horn changed the notation to "released" that she then "scribbled" out her resignationas president of the Association and Horn, at her request, had the resignation typed;and that after saying, "I am sorry this had to happen, Mr. Horn," she left Horn'soffice, put her letter of resignation in a box on the desk of the Association's first vicepresident, and left the building.The Trial Examiner finds that the credible evidence, as epitomized above, is insuffi-cient to warrant a finding that Grewe was discharged as alleged in the complaint,"for the reason that [she] joined or assisted the Union or engaged in other con-certed activities protected by Section 7 of the Act, or because [she] failed or re-fused to assist the Association and for the purpose of encouraging and discourag-ing concerted activities."The Trial Examiner finds that Grewe was discharged onMay 22, 1953, because Horn honestly and sincerely, although erroneously, believedthat Grewe (1) had overstepped her authority in "ordering" Hamilton to go acrossthe street for coffee while she spoke to telephone salesroom girls; (2) had not co-operated with Hamilton; (3) was one of the instigators of the movement to haveHamilton removed as supervisor; and (4) because of the foregoing, was not a goodemployee.Accordingly, the Trial Examiner recommends that the allegations of thecomplaint, as amended, that Grewe's dischargewas violative of the Act bedismissed 4'Florence Cooper was first hired as a telephone solicitor on or about May 9, 1951,and retained that job until her discharge on May 22, 1953.Cooper attended the drugstore meeting of May 10 and also attended the meetingat the Campo home that night where she signed a union membership application.Cooper engaged in no other union activity except for two conversations with acoworker, Jo Castro, on May 20, 21, or 22 during which she spoke in favor of theUnion and against the Association.Cooper testified that about 10 minutes before quitting time on May 22, Hamiltoncalled her to the front of the telephone salesroom and said a few changes weregoingto be made "and here is your voucher, run down and cash it before thecashier's office closes"; that Hamilton's statement "stupefied" her; that when sheasked Hamilton what the latter meant by a "few changes," Hamilton replied, "Weare going to rearrange territories, rush down and cash your voucher"; that aftercashing her voucher, she returned to her desk and when Hamilton came through heraisle she pushed back her chair and held Hamilton in the aisle, and asked Hamiltonwhat was the real reason for her discharge, that-she asked that question becauseshe had noticed on her separation slip there was a notation thereon that she wasbeing discharged for unsatisfactory work; and that in reply to her question, Hamil-ton patted her on the shoulder and said, "We are rearranging territories."Cooper further testified that the following morning, May 23, she telephonedGrewe, after telling Grewe of her discharge and stating she wanted to protest tothe Association, inquired with whom she should file her grievance; thatshe made-this inquiry of Grewe because she had heard the previous night that Grewe alsohad been discharged; that Grewe replied that the grievance should be filed withPhilWatkins, the Association's first vice president, who undoubtedly would become4a The. check amounted to $4,320 92, afterthe usualpayroll deductions had been made.S1About 2 weeks after her discharge, Grewe wrote Respondentseeking reinstatement.After conferring with, Mount and Horn, Grewe was reinstated on'June 22. On that day,Hornpublicly stated to the employees that he "had beenmistaken" about Grewe and was"glad to have"her back onthe job. 410DECISIONS'- OF NATIONAL LABOR RELATIONS BOARDpresident; that when she asked Grewe why Grewe had been fired, Grewe said; toquote Cooper, "Well I had been told by Mr. Horn that I was too much of acushion, that the girls were leaning on me too much and we did not need that sortof thing around here"; that Grewe also said that the reason she did not reportfor work on Wednesday morning, May 22, was due to the fact that Horn on theeveningofMay 21, to again quote Cooper's testimony regarding Grewe's remarksto her, had "used such language as I have never heard used before,and I justcould not return to work that morning"; that she then told Grewe she had alreadybecome a union member and inquired whether Grewe desired to join; that Grewesaid that she did not but would help the cause and then gave her "names of vari-ous people in the Examiner to contact for further help"; that Grewe further said,to again give Cooper's versions of Grewe's statements, "I wasn't really surprised thatyou were fired, Florence, because while I was in [Horn's office the previous Tuesdayevening]Mr. Horn said.IfFlorence Cooper and the rest of the girls don'tlike SallyMay Hamilton, they are going to get it the same way, theywill all goout"', and that when she asked Grewe if Horn, at the Tuesday evening Horn-Grewe conference had inquired about the purpose of the Tuesday evening 5:30meeting, Grewe replied in the affirmative, adding that when Grewe said she hadcalled "a small association meeting," Horn said, "Not without my permission .,. .I want to know whatit is allabout before you have a meeting."Regarding the aforementioned telephone call of May 22, Grewe denied thatshe told Cooper, in words or substance, during the telephone conversation, (1) Horntold her she was "too much of a cushion, that the girls were leaning on me toomuch, and that they did not need that sort of thing around there"; or (2) "whatI had gone through in his [Horn's] office you would not have wantedhejust used language such as I have never heard used before, and I just could notreturn to work the following morning"; or (3) "1 wasn't really surprised that youwere fired, Florence, because while I was in there, Mr. Horn said, using your name,ifFlorence Cooper and the rest of the girls don't like Sally Hamilton, they aregoing to get it the same way, they will all go out, so I wasn't surprised thatyou were fired since he mentioned your name"; or (4) Horn had asked her thepurpose of the Tuesday meeting and that she told him it was just a little gatheringwith the girls, to which Horn retorted, "not without my permission . . . I want toknow what it is all about before you have any meetings."Crewe testified that Horn, at the May 19 conference, did not use ungentlemanlylanguage, did not make the statement she was too much of a cushion, did notask the purpose of the Tuesday meeting, did not mention Cooper's name or thename of any other employee, and that she did not tell Horn about any associationmeeting.Regarding the above-referred-toMay 23 telephone conversation with Cooper,Grewe testified that after Cooper had asked if she were shocked when Horn firedher, the conversation proceeded as follows:I said, "Yes, I was." She said, "What are you going to do," and I said, "Noth-ing, Iam going to forget it." She said, "I was surprised that I was let out,"and I said, "Flo, I wasn't surprised that you were let out, you have been prettynoisy-over there," and she said, "Yes,IguessIdid shoot my Irish mouth offtoo much, I will just get another job . . . Did you tell Mr. Horn about thedrugstore meeting," and 1 said, "I did not."Upon the entire record in the case, the Trial Examiner credits Grewe's denialsset forth above and finds her version of said telephone conversation to be in sub-stantialaccord with the facts.Hamilton testified that she told Horn, either on the night of May 21 or duringthemorning of May 22, that her investigation revealed that Cooper and Marslandwere ringleaders of the campaign to oust her as supervisor and therefore she wouldlike to fire Cooper because by so doing "we would either stop [the oust movement]or bring more of it" into the open.42 Hamilton further testified that she decided tou Horn credibly testified that when Hamilton told him on May 20 21, or 22 that Cooperand 1 or 2 other girls were ringleaders in the ouster movement and then requested per-mission to immediately discharge Cooper, he told Hamilton "she could dismiss anyone inthe department who was not loyal to her, faithful [in] productive cooperation,-. .andIf there were any individuals in the room which she felt were trying to humiliate her, orblock her work in the telephone room,.[she could]dismiss them, or recommend theirdismissal."Horn also credibly testified that over a period,of 6 months or -longer he hadbeen receiving,reports from,3. of his assistants recommending the, discharge of Cooper but HEARST,PUBLISHING COMPANY, INC.' ', .411have Cooper discharged because, in addition to being a ringleader-of the ouster-movement,Cooper was an undesirable employee in that Cooper was discourteousand hostile to her; that despite the fact that she had spoken to Cooper many timesabout disturbing her coworkers,about her unsatisfactory work, and about creatinghurtful conditions in the department which caused her fellow workers to complain,that they could not do their work properly, Cooper continued this disturbance; 43thatwhen she gave Cooper some additional"leads," the latter made only a fewtelephone calls with respect to them and "then began to play again";and that onone occasion she heard Cooper say to some girls that they were "just plain damnedchicken"because they would not join the campaign to oust Hamilton as supervisor.Upon consideration of the testimony of Cooper,Hamilton, and Grewe, theTrial Examiner credits the versions of Hamilton and Grewe and rejects that ofCooper. In crediting the testimony of Grewe and Hamilton, the latter's being sub-stantially supported by Horn's credible testimony,the Trial Examiner was particularlyinfluenced by the fact that their testimony,both on direct and on cross-examination,was consistent,clear, and definite.Neither attempted at any time to give hertestimony new direction or emphasis to meet situations developed on cross-examination or as a result of afterthoughts brought to mind by questions of counsel.The same cannot be said of Cooper.Upon the record as a whole, coupled with the fact that there is no credible evidencethatHorn,Hamilton, or any other managerial official of Respondent 45 had anyknowledge that Cooper had signed a union membership application or had engagedin any other activity in support of the Union prior to her discharge,the TrialExaminer finds that the allegations of the complaint that Florence Cooper's May 22,1953, discharge was violative of the Act is not supported by substantial evidence.The General Counsel's contention that Cooper'sdischarge was based in wholeor in part on her participation in the drugstore meeting, and that such participationwas protected concerted activity is without merit or substance.As found above,the sole purpose of the drugstore meeting was to further the campaign which Marslandand others had started to oust Hamilton as supervisor.The mere fact that othermatters about which the employees had "gripes"were discussed does not bring theemployees'activities within the scope of statutory protection.Conduct is not neces-sarily removed from lawful disciplinary action by an employer merely because suchconduct arises in the context of concerted activity.46The mere fact that an employeeengages or attempts to engage in concerted activity does not, however, in all casesand under all circumstances afford him absolute protection under the Act.Wherean employee in asserting his right to act in concert with others also engages, asCooper did,in other conduct which exceeds the necessary and reasonable boundsof concerted action, he does not remain immune from disciplinary action therefor.The test in each case must be whether it is the other conduct or the legitimateconcerted activity which motivates the disciplinary action.Had there been nothingtransacted at the drugstore meeting other than the "gripes"about the unsanitaryconditions of the ladies'restroom, the varying wage scales, the inadequacy of theventilation system,and so forth,the contention of the General Counsel wouldpossess merit, and a finding would be justified that Respondent had violated the Acthe told each, "Take it easy, see what you can do to change her attitude,"but when Hamil-ton informed him of Cooper's participation in the ouster movement he gave Hamilton per-mission to discharge anyone she felt was not cooperating with her."Hamilton described some of Cooper's antics as follows:She (Cooper)would open her desk drawer and set her headset on the side of thedrawer, and sit at her desk and wisecrack,read the paper,talk, laugh or play, andmake remarks about me to the girls loud enough for me to overhear them as I wouldgo up and down the aisles or around,or she would talk to girls over the telephoneabout me, . . loud enough that I could hear."The portion of Hamilton's testimony respecting Cooper's conduct and unsatisfactorywork,and the like remains undenied except that Cooper testified that at no time duringthe 3 days immediately preceding her discharge were complaints made to her about herwork.'s Obviously,Marsland knew of Cooper's union activity but it is safe to infer, which theTrial Examiner does, that Marsland did not impart that knowledge to any other officialof Respondent.The Trial Examiner makes the sane inference with respect to any otheremployee who engaged in activity in behalf of the Union or who displayed sympathy towardIts cause."SeeMackay Radio and Telegraph Company, Inc.,96 NLRB 740;Titan Metal Manu-faoturing Company,99 NLRB 872. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDby discharging Cooper for attending and actively participating in said meeting.But there is present-in the record of this case other factors which disclose that theactions of Cooper and others passed beyond the confines of legitimate and protectedconcerted activities and became conduct for which Respondent could,with impunity,punish them 47Accordingly,the Trial Examiner recommends that the allegationsof the complaint,as amended,with respect to Florence Cooper be dismissed.Further, the fact that an employee actively participates in a union's campaign toorganize does not immune him from being discharged for cause.48 -Erma Phinney was first employed by Respondent in May 1951,and on December 8,1952, became telephone salesroom supervisor which position she held until replacedby Hamilton on or about April 27,1953.Phinney then became a telephone solicitorin the outside salesroom.Phinney testified that she signed a membership application at the Campo home onMay 19; that on May 22 and 23, in the presence of Violet Grimm,McCleary, Mars-land, Beverly Harris,and Margaret Naslund, telephoned,fromher home, everyoneshe "could think of" then employed in the outside sales and inside sales divisions ofthe classified advertising department,including PhilWatkins,the then Association's-first vice president,and asked each to join the Union;thatWatkins refused to joinand ended the conversation saying, "Why don't you just forget you even called me,kid?"; that she reported for work at about 8:20 or 8:30 on Monday and did not seeWatkins or Jack Salm, Horn's assistant,at their respective desks; that about 5minutes to 9 she saw Salm come out of Horn's office immediately followed by Watkinswho whisked in the opposite direction from which Salm was walking,go down towardKatherine Gain'soffice, turn,and come back to his desk, "like he was just comingin to work";that while"watching Watkins hurry around"she noticed Salm standingat the little gate which divides Salm's desk from those of the salesmen; that Salmthen pointed his finger at her and screamed,"Erma Phinney, stand up" and "Comehere"; that when she reached the place where Salm was standing,he said,"Followme" and both of them went into Horn's office;that when they entered Horn's office,Horn said, "Well,Erma, I hear you have been a very busy little kid over the weekend";that she said, "That is right, Mr. Horn, but I am always busy," to which Horn re-marked, "Maybe you were busier than usual this weekend,"and she replied, "Oh, Idon't know";that then Horn said, "Well,as of this morning,you and I have cometo a parting of the ways,"and then handed her her pay voucher,which had notedthereon "terminated";that when she asked the reason for her termination, Hornsaid"No production";and the following then transpired:I said, "No production?Why, Mr. Horn, I am 337 lines over the last week."He looked over at Jack(Salm), and said,"Jack,is that true?" and Jack said,I don't know."He looked back at me and said, "How do you know," and I said,"Because I figured it Friday afternoon, . . .Mr. Horn, that isn't a true state-ment.I am up over production,you have got to tell me something else, whatis the reason."Jack spoke up and said,"Well, Erma, you have been very unhappy on yourdesk," and I said, "But that isn't true,.I am divinely happy, I love my desk."Mr. Horn said,"I suppose you know Florence Cooper is no longer with us,"and I said I had heard that, and "What about Marie Grewe, you fired her, too,didn't you?What is going on around here?"He said, "Well,Miss Cooper is just no longer with us."I said, "Boy,it sure knocks me for a loop.Miss Cooper is really a goodworker."He said, "That is right, maybe she,too, worked too hard."So I said,"Well, I sure feel bad about this, I love my job,and I thought Iwas doing a good job, too."He said, "That is all, that is all, we have got to go; get up."Regarding the May 25 events testified to by Phinney, Horn testified that uponarriving at his office that morning at his customary time of shortly before 8:30, hecalled in Salm to discuss with him"the reports and plans for the day"; that while theywere so engaged,Watkins came to his door and he invited Watkins to enter; thatWatkins asked if the Association might hold a meeting;that when he asked "somequestion as to what the urgency was" for holding a meeting,Watkins said that he47 SeeJoanna Cotton MillsCo. v. NL. R. B.,176 F. 2d 749 (C. A.4) ; Maryland Drs-dockCompany v. N L R B ,183 F. 2d 538 (C A. 4).48N L R B. v. Dixie TerminalCo., 210 F. 2d 538 (C. A. 6) ; WestOhio GasCo. v.N. L. R.B., 172 F 2d 685 (C. A.6) ; Maryland Drydock Company v. N. L. R. B,183 F: 2d538 (C. A. 4). HEARST PUBLISHING COMPANY, INC.413wantedsuch-a meeting"because of Grewe's resignation and officership of the Asso-ciation" he replied, "Certainly, you go ahead and have your meeting after I have[my meetingof the sales force], I will have a brief meeting thismorning, and assoonas my meeting is concluded, you can take over and have your meeting," where-upon Watkins left his office; and that Watkins was only in his office on that occasionfor aminute or two.Horn further testified that about 10 o'clock that morning, after the sales forcemeeting andafter the Association had held its meeting, he called Phinney into hisoffice, or had someone ask her tocomein, and in Salm's presence, the followingensued:I said, "Erma, we have come to the parting of the ways, and I regret verymuch to have to tell you that I am dismissing you this morning."She said, "For what reason?""Well," I said, "I think that you would be happier, and I am sure we would,if you were no longer in the employ of the Los Angeles Examiner. You havebeen not too happy since you were removed as supervisor of the telephone room.We gave you every opportunity to reconstruct your situation here in the depart-ment.I did not reduce your salary even though I demoted you as supervisor.I gave you the best territory in the room so that you would not have to feel toany degree, ashamed of your position in the department, and ever since youhave been in there, your attitude has been one of antagonism, and lack ofcooperation.So far as your selling work is concerned, it is pretty good.As aproductive sales person, I think you have a lot of capabilities, but I am very muchafraid that you can't get over your antagonism toward me and toward others inthe department, because you are no longer supervisor of the telephone salesdepartment, and I think for the best interests of the department, and particularlyof the telephone sales department, it would be better if you found employmentelsewhere," and I said, "I regret doing this, I wish you luck, here is your voucher,"and she started to expostulate a bit about her production, and I told her thatI had no complaint to make about that, but that I felt in my own mind thatshe could no longer be part of the Classified Advertising Department because ofher emotional reactions to the changes that had been made in the supervisorystructure of the telephone sales department, and with that she said, "All right,thank you," and went out of the room in a rather gay fashion.Horn denied that during the above-mentioned conversation, he said in words orsubstance, "Well, Erma, I hear you have been a very busy little kid over the weekend"or "maybe you were busier than usual this weekend"; that he had any knowledgethat Phinney and others were active in soliciting membership for the Union andusingPhinney's home as headquarters for such activities prior to the hearing herein;that Cooper's name was mentioned during his May 25 talk with Phinney.Salm testified that on May 25, as he usually does on Monday mornings, he went toHorn's office at 8:30, or within 10 minutes thereafter, to confer with Horn; that onthat particular morning, Horn told him upon entering the latter's office, "I am goingto let Mrs. Phinney go"; that when he inquired the reason, Horn said, "I have beenthinking about this thing over the weekend and I have just made up my mind, anddon't try to sell me"; that he said, "Well, I feel rather sheepish, because I have cham-pioned Phinney ever since she has been here"; that after they had been conferring forabout 10 or 15 minutes about other matters, Watkins knocked on the casing ofHorn's door and Horn invited Watkins in; that Watkins inquired whether there wouldbe a sales meeting that morning; that when Horn replied in the affirmative, Watkinsasked whether the Association may hold a meeting immediately after the sales meet-ing, towhich request Horn assented; that Watkins then voluntarily said, "Now thatMarie Grewe is no longer here, I do not want to be president of the Association 49with all the work I have to do, I just won't have the time to spend on it"; and thatWatkins left Horn after Horn had said the sales meeting would start in about 5minutes and the Association then may have its meeting.Salm further testified thatWatkins left Horn before he did; that shortly afterWatkins had left, the sales meeting which he attended was held; that he did notscreamat Phinney to come into Horn's office; that he never screamed or pointed hisfinger at any employee, and never intentionally embarrassed any employees; that ifPhinney had been requested to go to Horn's office the request undoubtedly wastransmittedin the usual fashion through his(Salm's)secretary; and that he waspresent inHorn's office when the latter informed Phinney of her discharge.Salm's41 At that time, Watkins was the Association's first vice president. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony respectingwhat thentranspiredbetween Horn and Phinneyis substantiallythe same asHorn's.50The Trial Examiner is convinced, and finds, Horn's and Salm's versions of whattook place between Horn and Phinney in Horn's office on May 25, including whenit took place, to be substantially in accord with the facts. It is inconceivable tothe Trial Examiner that a man of Horn's wide business acumen and apparent wellbreeding would first inform a female employee that she was discharged for engagingin unionactivities and then order her to "get out" of his office.To find, as the General Counsel apparently contended, that Horn was apprisedby Watkins, when the latter was in Horn's office at the time he requested permissionto hold an association meeting, of Phinney's phone call soliciting his membershipin theUnion or otherwise informed Horn of Phinney's attempts to unionize theclassified advertising department employees, would, in effect, substitute questionableevidence, which at best amounted to nothing more than suspicion and surmise, fornecessary substantial evidence.Upon the entire record in the case, the Trial Examiner finds that Phinney'sdismissalfrom Respondent's employ was not violative of the Act.This finding isbuttressed by the fact that the record is devoid of any credible evidence that Phinney'sunionmembership or activity was known to any official of Respondent prior to herdischarge.Nor can it properly be found that, because of the small number ofemployees involved, that the weekendunionactivities of Phinney came to Horn'sattention prior to his decision to fire her for the record discloses (1) that Hornwas absent from the city over that particular weekend and that almostas soon ashe reached his office the following Monday morning he informed Salm of his decisionto fire Phinney; (2) that the reason he gave Salm for Phinney's dismissal was thesame reasonhe gave Phinney when he fired her; and (3) all union activity tookplace off Respondent's premises and all such activity engaged in by the employees,up to that time, was clothed in secrecy.Accordingly, the Trial Examiner recom-mends that the allegations of the complaint, as amended, that Erma Phinney'sdischarge was violative of the Act be dismissed.Violet Grimm was a telephone solicitor from about July 9, 1951, until her dischargeon May 26, 1953. Grimm joined the Association about 5 months after the com-mencement of her employment.The only association meeting she attended wastheMay 25, 1953,meeting atwhich Al Bourne was elected president in the placeand steadof Giewe.GrimmattendedtheMay 19 drugstoremeeting andopenly expressed her dissatis-faction withthe practice of hiring girls at varyingstartingpay. At the meeting atthe L.ampo home she signed a union membership application.On May 20, 21, 22,or 25, Grimm asked employee June Self, in the presence of employee CharlotteRutledge, at an eating place, to join the Union.On May 20, 21, or 22 she solicitedemployee Olga Tash's membership.On May 23, Grimm joined Harris, Campo,and McCleary at Phinney's home and solicited by telephone union memberships fromamong her coworkers and, on the same day accompanied by Harris, Campo, andMcCleary, Grimm went to the homes of about six employees and secured thesignatures to union membership applications of some of the persons visited.OnMay 24, Grimm returned to Phinney's home and, with McCleary, Phinney, Marsland,and Harris, solicited by telephone other employees of the classified advertisingdepartments to join the Union.Grimm testified that about noon on May 26, Hamilton told her, Coy Flanagan,and Beverly Harris that they were each discharged and handed them their respectivepay vouchers; that she asked Hamilton why she was discharged and Hamilton gaveas the reason "reorganization of territories"; that she went to her desk, gatheredtogether her personal belongings, and returned to Hamilton and said, "Sally, I amvery sorry that this had to happen right now, because if some of us had beenallowed to attend the [Association) meeting at the Case Hotel tomorrow night,Mr. Horn might have found out a little bit of what was wrong with conditions inthis room.Now he will probably never know"; and that when Hamilton replied,"Well, Vi, what is going on, I don't know anything about this," she said, "Well,there is no point in going into it now because I am discharged."6 'Watkins testified at the hearing but was not questioned about his talk with Horn on,the morning of May 25 nor about his leaving Horn's office and "whisking" in the oppositedirection from that which Salm had taken after the latter had left Horn's office on theoccasion in question.Admittedly, Phinney was unable to see the door of Horn's officefrom her desk, where she testified she was sitting on May 25, when she allegedly sawBalm and Watkins leave Horn's office HEARST PUBLISHING COMPANY,INC.415Hamilton testified that on the day or on the day before she discharged Grimm,Flanagan, and Harris, she requested Horn to discharge them because she believedthey were conspiring to have her removed as supervisor.Hamilton further testifiedthat other factors motivated her in requesting Grimm's discharge, such as: (1)frequently reporting late for work; (2) slowness in performing her tasks; (3)rejecting and resenting Hamilton's numerous suggestions to allow Marsland or someother person to aid her in preparing her "proofs"; (4) showing disrespect whenHamilton made suggestions; and (5) openly exhibiting hostility toward Hamiltonbecause Hamilton would not permit her to enjoy the privileges of coming to worklate or taking more than the allotted time for lunch and relief periods which Phinneyhad permitted her to do.Grimm denied that she resented Hamilton's suggestions for the improvement ofher work; that she ever exhibited any hostility toward, or ever was discourteous to,Hamilton; that she "burned up" because Hamilton insisted she report for work ontime; that Hamilton ever suggested that Marsland or anyone aid her in preparing"proofs."Grimm admitted on the witnessstand,however, that during her employment underHamilton's supervision-about a month-she, according to the record she, herself,kept, was late for work on 6 occasions; that on 2 or 3 occasions Hamilton "called meto her desk and told me that she wasn't going to stand for people being late, and Isaid I was very sorry"; that commencing at the end of the first week after Hamiltonbecame supervisor of the telephone salesroom, some of the girls employed thereinstarted to complain about Hamilton and "it was a continuing process" thereafter untilpractically all the girls, including herself, complained to one another about Hamilton'spolicing the department and checking the individual's work; that several girls statedthat they felt as if "they were in a concentration camp" because of Hamilton's"gestapo" methods; that she resented Hamilton's "constant patrolling" the room; andthat she "got angry about her work being interfered with" by Hamilton when thelatter, about a week or 10 days before her termination, gave her "checking" to others,to do.When viewed in the light that the record in its entirety furnishes, including theadmissions of Grimm referred to immediately above, the Trial Examiner finds thatthe reasons given by Hamilton during her examination herein were the sole andcontrolling factors which motivated Hamilton to request Horn to discharge Grimm 51Accordingly, the Trial Examiner finds that Violet Grimm's discharge was not dis-criminatorily motivated and hence recommends that the allegations of the complaint,as amended, with respect to Violet Grimm be dismissed.Coy Flanagan was a telephone solicitor from about August 22, 1951, until herdischarge on May 26, 1953. Flanagan signed a union membership application at theCampo home on May 19.According to the undenied and credited testimony of Hamilton,52 Flanagan's em-ployment was terminated because Flanagan was actively engaged in the ouster move-ment and because Flanagan reported for work late.The recordis silentas to any credible evidence that Hamilton, Horn (from whomHamilton received permission to discharge Flanagan), or any other managerial offi-cial had any knowledge of Flanagan's union membership or activity prior to Flan-agan'sdischarge.Nor is there any evidence in the record from which it can be in-ferred that Flanagan's termination was motivated by union animus or by any otherunlawful consideration.The Trial Examiner finds, upon the record as a whole,that Flanagan was discharged on May 26 for the reasons given by Hamilton in hertestimony at the hearing herein and not for the reasons alleged in the complaint, asamended.Accordingly, the Trial Examiner recommends that the allegations of thecomplaint, as amended, with respect to Coy Flanagan be dismissed.Beverly Harris was employed by Respondent from December 11, 1952, throughMay 26, 1953. For the first 3 months she was a real estate advertisement telephonesolicitor, then an office furniture and equipment telephone solicitor, and shortly afterHamilton became telephone salesroom supervisor was given the job of replacing anygirlwho was ill or then on vacation.Harris joined the Association about 6 or 7weeks after commencing her employment with Respondent.Harris attended the aforementioned drugstore meeting.She testified, and theTrial Examiner finds, that there discussion was had, among other things, regardingR Hamilton, when she discharged Grimm, Flanagan, and Harris, did not give them thetrue reasons for the termination because she disliked telling a girl she was dischargingthat the girl had resented and embarrassed her or that the girl had been hostile to her:62 Flanagan did not testify. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD"the policing,and the wayHamilton was standingover us all day, [which]some ofthe girls said.made them nervous, and they did not feel they could do their workproperly, and there [were]complaintsabout the fact that [Hamilton took] thechecking.away fromthe girls inthe morningand [gave it] tothe switchboard"operators; that during said drugstoremeeting,Brenner repeatedly said, "We aregoingto get fired"; that while at the drugstore with Margaret Strong, during that after-noon's"coffee break", Rita Campo came over to them and asked if she and Strong"would beinterestedin coming out to [the Campo] home and [discuss] the News-paperGuild [the charging Union] if we can get no help from the Associationmeetingthis evening"; that she said she would gladly accept the invitation if nothing of anyconsequence developed at the Association's meeting; that she went to the Campohome with Strong, Grimm, and Flanagan and there signed a union membership ap-plication; that the reason she was interested in becoming a union member was that she"did not feel too secure in my job . . . [and] felt conditions [at Respondent's plant]could be improved and [the employees] made happier"; and that on May 23, togetherwith McCleary, Rita Campo, and Grimm, she went to Campo's home where McClearytelephoned 7 or 8 coworkers and inquired if they may call upon them; that'she,Grimm, and McCleary then called on quite a few telephone salesroom employeesand secured the signatures of some of them to union membership applications; thatshe andthe three persons named above then went to Phinney's home where theytelephoned other employees and requested them to join 'the Union; that during thetime she was at Phinney's home she and her companions solicited memberships fromabout 10 or 15persons;that on May 24, she and others again met at Phinney's homeand telephoned Watkins, At Bourne, and 23 other classified advertising departmentemployees and solicited their memberships; that on the morning of May 25, she metAlice Gietz away from Respondent's place of business and secured Gietz' signatureto a unionmembership application.Harris further testified that shortly before noon on'May 26, Hamilton told herthat as soonas shehad finished the task she was then doing to report to her(Hamilton's) desk; that shortly after arriving at Hamilton's desk, Hamilton arrivedaccompanied by Grimm and Flanagan; that Hamilton announced their discharges,adding, "Girls, I hate to do this, this is something I don't like to do, but I have to.I have your vouchers for you, and I want you to leave immediately"; that GrimmaskedHamilton the reason for the discharges and the latter replied, "Well, wehave to let you go, Vi, because we are changing your territories"; that she thenreturned to her desk and about 3 minutes later went to the desk located behindFlanagan's desk where she kept some of her belongings and while there Hamiltoncameto her and Flanagan and said, "I have told you girls to get out now, Iwant you to leave immediately"; that when she replied, "All I want to do isget my things," Hamilton retorted, "Just get out."The record shows that Harris' transfer to the "vacation girl" job was very ad-vantageous to her in that, as Hamilton pointed out to her at the time of thetransfer, the job gave her experience in all classifications, which experience en-hanced her earning power.However, despite the fact that admittedly HamiltongaveHarrismore opportunities to increase her earnings than Phinney had given,Harris never earned more than her base pay.Hamilton testified that she discharged Harris after informing Horn that she hadbeen advised that Harris was one of the group trying to oust her as supervisor;that other factors also prompted her to discharge Harris, which were (1) Harriswas often late reporting for work, on one occasion as much as I or 11/2 hourslate; (2) on many occasions when Harris reported for work late Harris did notoffer any reason for her lateness; (3) Harris displayed an indifferent attitude whenshe remonstrated with Harris about the lateness; (4) while under her supervisionin thetelephone salesroom she heard Harris say to some other employees, "If onlyErma Phinney was back in charge, we wouldn't have to put up with thisHamiltonwoman"; and (5) Harris carried on whispered conversations with Marsland (Hamil-ton'sthen assistant) and worked "more closely" with Marsland than with her.,Harris denied that she was often late; that she ever said to anyone, "If only ErmaPhinney was back in charge, we wouldn't have to put up with this Hamiltonwoman"; or that she was hostile to Hamilton.Harris testified that she couldrecall but threeoccasionswhen she was late during Hamilton's regime; that shewas lateon one occasion because she had a cold and then she telephoned and soinformed Hamilton, that Hamilton told her to report when she felt better, thatshe reported about 11/z hours after the usual starting hour; that on another occa-sion she waslate because she was delayed by a traffic tieup and told Hamilton aboutthe delay whenshe came towork that morning about 20 minutes late; and that the HEARST PUBLISHINGCOMPANY, INC.I"417third time her lateness was due to the fact that she had a dentist appointment andtold Hamilton about it upon reporting for work.The Trial Examiner finds Hamilton's testimony,as summarized above,respectingHarris' lateness and her attitude toward Hamilton when that matter was called toher attention to be in accordance with the facts and rejects Harris' denials regardingsuch matters.The Trial Examiner further finds the reasons given by Hamiltonin her testimony for discharging Harris to be the sole motivation for said action.The conclusion that Harris' discharge was not violative of the Act becomes ines-capable when due consideration is given to (1) Respondent's lack of knowledge,prior to May 26, 1953, of Harris' membership or activity in behalf of the Union;(2) lack of credible evidence that Respondent had, or expressed,any antipathy tothe Charging Union,or any other labor organization;(3)Hamilton was informedby Brenner on May 20,and by other persons under her supervision on and afterthat day, that Harris was active in the ouster movement;(4)Hamilton and Hornhonestly and sincerely believed the information furnished by Brenner and theothers to be correct;and (5)their decision to discharge Harris for actively par-ticipating in the ouster movement was based on such belief.53Under the circum-stances, the Trial Examiner recommends that the allegations of the complaint, asamended, with respect to Beverly Harris be dismissed.Mina Marsland was a telephone solicitor from the commencement of her employ-ment with Respondent in December 1940, until she was appointed assistant super-visor of the telephone salesroom in December 1952.Marsland's employment wasterminated by Horn on May 26, 1953.Marsland testified 54 that during the May 18 afternoon"coffee break" she andsome of the girls in her department decided that the best thing to do would be tohave a meeting to discuss certain unpleasant conditions then existing in the telephonesalesroom; that they further decided that since she had known Marie Grewe longerand better than a lot of the other girls she should ask Marie Grewe to call an associa-tionmeeting; that shortly after"the break"she asked Grewe if Grewe would callan association meeting; that in answer to Grewe's question why the girls wanted sucha meeting she said, "Marie,you must know by now why the girls want a meeting, youknow they have been unhappy, and they want to have a meeting with you to see ifwe can better conditions in here"; that Grewe replied that she would see what couldbe done and would let her know the following morning; that during the morning ofMay 19, Grewe came to her and said, to quote Marsland, "She had made arrangementsto have a meeting that afternoon at 5:30, that it would be held either in a room towhich she alone had a key, or if the girls preferred,it could be held in the drugstoreacross the street"; that Grewe then suggested that the girls meet during the day and,to again quote Marsland, "work out a more concrete agenda that could be presentedat the evening meeting so that she could in turn give it to the grievance committee andtomanagement";that she thereupon reported to as many of the girls as she couldcontact what Grewe had told her that morning;that only after the drugstore meetinghad been held did she learn of it;and that at about 5:25 she learned from some girls,whose identity she could not recall,that the scheduled 5:30 association meeting wouldnot be held.Marsland further testified that about 10 o'clock on Friday night,May 22, Grimmtelephoned and told her that Grewe and Cooper had been fired; that she had noprevious knowledge of said discharges or that Respondent had been contemplatingsuch action; that during the morning of May 23 she telephone Grewe, and afterextending her sympathies to Grewe, inquired the reasons for the, termination; thatGrewe replied, "Because I called that meeting"; that Grewe then said, to again quoteMarsland, "She said that[the Horn-Grewe May 22 conversation]had been a very,very unpleasant session, that Mr. Horn was very, very angry with her, he was veryvehement about it, she said it was something that was most unpleasant to have ex-perienced.[She then stated]thatMr. Horn said that quite a few more girlswere going to be fired,that his plans were to get rid of a lot of the older girls, and shementioned Gerry Toudoze and myself as being definitely slated,also to be fired .She [also stated that Horn had said] `Marie Grewe,how dare you have a meetingwithout first consulting me' ..[and]I in turn said,`Mr. Horn,you know all thetime I have been president of the Association you have not let me call a meeting!"'as This conclusion also governs the Trial Examiner's findings respecting the other per-sons here involved whom Hamilton or Horn testified were discharged for actively partici-pating in the movement to oust Hamilton as telephone salesroom supervisor.64Marsland was called-as a General Counsel'switness but was not cross-examined byeither Respondent's counsel or counsel for,the Association 418DECISIONS OF NATIONAL LABOR RELATIONS-BOARDGrewe denied certainstatementswhich Marsland testified she had made to thelatter on May 18 and 19 and also denied making statements on May 18 and 19 whichMarsland attributed to her. Since the Trial Examiner has already credited Grewe'saforesaid denials and found Grewe's version of what was said and done by andbetween Grewe and Marsland on May 18 and 19 to be substantially in accordancewith the facts, it would serve no useful purpose to again discuss in detail Grewe'stestimony with respect to the May 18 and 19 incidents. The Trial Examiner furtherfinds that at no time on either May 18 or 19 did Marsland ask Greweto call anassociationmeeting, nor did Grewe suggest that the girls hold a meeting at thedrugstore.Grewe further denied that during the aforementioned telephone conversation shehad with Marsland on May 23,55 she said to Marsland that Horn had stated, in wordsor substance, on the occasion when Horn had fired her that (1) quite a few moregirls were going to be fired; (2) he planned to fire the oldergirls,including Toudozeand Marsland; and (3) "Marie Grewe, how dare you havea meetingwithout firstconsulting me."Grewe testified, and the Trial Examiner finds, that Horn did notmake, in either word or substance, the remarks referred to in (1), (2), and (3), above,on the occasion when Horn fired her nor did she say to Horn, at that time, in wordsor substance, "You know all the time I have been president of the Association youhave not let me call a meeting." 56 The Trial Examiner credits Grewe's denials andfinds that she did not make the above-referred-to statements.Marsland testified, and the Trial Examiner credits this portion of her testimonybecause it is uncontradicted and because it is consistent with certain other evidencecredited by the Trial Examiner,57 that she first heard of the Union's drive toorganizethe classified advertising department employees when Grimm telephoned her on May23 and informed her of the drive; that May 24, she signed a union membership appli-cation; that about midafternoon on May 25, she was called to Horn's office and, inSalm's presence, the following ensued:Mr. Horn asked me how I was. I said I was fine, and he said, "How is every-thing going?" I said, "Everything is going fine."Then Mr. Horn said; "Isthere anything going on in there that I should know about?" I said, "No,nothing that I could think of at the moment."He said, "In other words, every-thing is going fine."And I said, "Yes."Then Mr. Horn said, "Well, yourealize if there is anything in there that is going on that I should know about,it is your duty to come and tell me." And I said, "Yes, I did." And the inter-view ended.At about noon on May 26, Horn called Marsland to his office and, after telling herthat her work had been "sluffing off," handed her her final paycheck.The record is manifestly clear that Marsland was discharged, not for the reasonsalleged in the complaint, as amended, but because Horn honestly and truthfullybelieved that Marsland was one of the leaders of the Hamilton ouster movement,Marsland was antagonistic to Hamilton,58 and because Marsland did not give Hornan honest or truthful answer when he questioned her on May 25, regarding the con-ditions and atmosphere in the telephone salesroom.Furthermore, the recordis clearthat Respondent's officials had no knowledge of Marsland's union membership andactivity'prior to her discharge.Accordingly, the Trial Examiner recommends thatthe allegations of the complaint, as amended, with respect to Mina Marsland bedismissed:Joan Barry was employed as a telephone solicitor from October 22, 1952, untilher discharge on May 26, 1953.At the solicitation of Grimm, Campo, McCleary,and another girl, Barry signed a union membership application at her home on May15Grewe testified that it was her recollection that this conversation took place on May24Whether it took place on May 23 or May 24 is of no great import and hence it is notnecessary to resolve the conflict of testimony respecting the date of the conversation.eeHorn likewise denied that Grewe made any such remark on the occasion of her dis-missal or at any other time.W The acceptance of part and the rejection of other portions of Marsland's testimonydoes not affect the soundness of the findings-thereon, because :It is no reason for refusing to accept everything that a witness says, because you donot believe all of it , nothing is more common in all kinds of judicial decisions thanto believe some and not all.N. L. R. B v. Universal Camera Corporation,179 F. 2d749, 754 (C. A. 2).Prior to Marsland's discharge, Hamilton told Horn that Marslandhad a band in thedrugstore meeting and that Marsland was hostile to her. HEARSTPUBLISHINGCOMPANY,INC.-41923.On May 25 or 26, she asked McCleary to return her application but the latterhas never done so. Shortly before the close of business on May 26, Hamilton calledBarry and Margaret Naslund to her desk and informed them that their employmentwas being terminated because the territories they had were being reorganized.Barry testified, on direct examination, that she called on Saim at his office errMay 29, seeking reemployment; 59 that she opened the conversation with SaIm bysaying, "I had signed a [Union] card and had changed my mind since that time and[I]would like my position back"; that Salm replied that she had not been discharged'for signing such a card; that Salm also said that if she, in fact, had been fired for"signing aunion card and he rehired her, he would get into trouble; that Salm queriedher asto whether certain named employees were union members, to which inquiryshe replied that she did not know; that she gave Salm the false answer because shedid not wish to divulge the names of those whom she knew were union members;that Salm asked her if Marsland and Phinney had called at her home and she repliedin the negative; that she replied in the affirmative when Salm asked if Grimm andMcCleary had called at home; that when Salm asked if "the little blond girl" hadcalled at her home she replied that she did not know whom he meant; 60 that inresponse to Salm's inquiry as to whether she attended any union meetings she repliedin the negative; and that she told Salm, when he asked if any male salesmen "werein on it," that she did not know.On cross-examination, Barry testified that when she informed Salm that she hadchanged her mind with respect to being a member of the Union and would liketo be rehired, Salm said she was not fired because she had signed such a union card,and that he added that he would see what he could do about reinstating her; thatwhen Salm asked her if her production had been low, she admitted it had been, and'Saim said that perhaps she was released for that reason; that Salm also asked, toquote Barry, "me questions concerning the [Union], and who were members, etc.,and I told him I did not know, that I had never attended any of the meetings.Heasked me if [male salesmen] were involved, and I said I did not know"; that Salm,asked if Campo and Grimm had been to her home and she said they had, that whenSaim mentioned the names of other employees (including Flanagan and probablyWatkins) and asked whether any of them had been to her home, she replied in' thenegative; and that Salm also stated that he, to again quote Barry, "would try and getmy position back."Saim testified that when Barry called on him after her termination he did notknow her nor did he know that she had formerly worked in his department; thatshe opened the conversation by requesting reinstatement because her job with Re-spondent was the best job she ever held; that when she said that she had signed aunion card, he stated, "I am not interested in that, that has no bearing on your job'or anything else"; that Barry then proceeded to tell him that, to quote Saim, "personshad come to her home, left notes on her door, and come to her home at varioushours of the night and disturbed her mother, that her mother had been crying fortwo days and said that she was foolish to have given up her job at the Examiner"'-that he told Barry he would intercede with Hamilton and try to get Hamilton to re-employ her; and that he actually did intercede on her behalf; and that Barry alsostated,"I will apologize to Mrs. Hamilton, I will do anything to get my job back."Salm denied that he queried Barry about her membership and activity in behalfof the Union, or about the membership of other employees or whether certainpersons,includingMarsland,Grimm, Campo, and Phinney, had called at her home,or whether the male salesmen had supported the Union's drive.He also deniedthat Barry told him that she had changed her mind about belonging to-the Union.He likewise denied that any employees' name was mentioned by him during theaforesaid conversation with Barry.The Trial Examiner was favorably impressed with Salm's demeanorwhile on thewitnessstand and with hisconsistent,clear, definite testimony, both on direct and-on cross-examination.The same cannot be said of Barry'switness-stand demeanoror of her testimony.For those reasons, the Trial Examiner creditsSalm's aforesai&denials andfinds his version of what transpired during the above-related conversation,with Barry to be substantially in accord with the facts.59Undoubtedly, Barry was mistaken as to the date of this incident for she testified thatshe saw Campo and McCleary on, Respondent'spremiseson the day she calledon Salm.The record,is clear that the last two named personswere discharged on May 28, henceBarry must have visitedSalm on or before May 28. The dateof theincident,however—isnot material.,, ,00 Barry testified that she thought Salm was;referring,toMcCleary. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDHamilton testified, and the Trial Examiner finds, that Barry was dischargedbecause (1) she was an active participant in the movement to oust her as a superior; 61(2) her production was low; and (3) she resented Hamilton's suggestions, ways,and means of securing more business.Upon the entire record in the case, the Trial Examiner finds that Barry wasdischarged on May 26, 1953, for cause and not for the reasons alleged in the com-plaint, as amended.The Trial Examiner further finds that Respondent's officialshad no knowledge of Barry's union membership or activity prior to her termination.Accordingly, the Trial Examiner recommends that the allegations of the complaint,as amended, with respect to loan Barry be dismissed.MargaretNaslund commenced her employment as a telephone solicitor forRespondent on October 22, 1951, and retained that position until her discharge onMay 26, 1953.About a month after the commencement of her employmentNaslund joined the Association.At the solicitation of Grimm, Campo, McCleary,and Harris, who called at Naslund's home on May 23, she signed a union member-ship application.As found above, Barry and Naslund were discharged by Hamiltonat about the close of business on May 26, 1953.According to Hamilton's testimony, Naslund was discharged because (1) Naslundactively participated in the movement to oust Hamilton as supervisor; (2) Naslundalways "griped" about the territory assigned to her; (3) Naslund resented Hamilton'snumerous suggestions to improve production, and was otherwise hostile to Hamilton.The Trial Examiner finds that Naslund attended the drugstore meeting; that theday following said meeting Brenner told Hamilton that Naslund had attended themeeting and was a ringleader in the movement to oust Hamilton as telephone sales-room supervisor; that Hamilton, relying on the truth of Brenner's statement, andbecause of Naslund's otherwise unsatisfactory attitude toward her work and towardHamilton, discharged Naslund; that prior to Naslund's discharge, neither Hamiltonnor any other official of Respondent knew of Naslund's membership or activity inbehalf of the Union; that Naslund's union membership and activity in behalf of theUnion played no part in Respondent's determination to discharge Naslund; andthat Naslund was not discharged for the reasons alleged in the complaint, as amended,but was discharged for the reasons stated by Hamilton in her testimony at the hearingherein.Accordingly, the Trial Examiner recommends that the allegations of thecomplaint, as amended, with respect to Margaret Naslund be dismissed.Fay McCleary was a telephone solicitor from March 10, 1952, until her dischargeon May 28, 1953.McCleary testified, without contradiction, and the Trial Examiner finds, that priorto Hamilton's advent as telephone salesroom supervisor the employees of that roomcomplained about the unsanitary conditions in the restrooms and in the ladies' lounge,about the transfer of employees, without consultations, from one territory to another,about the loss of accounts to outside salesmen, about poor ventilation in the telephonesalesroom, about starting new employees at higher rates than that paid to telephonesolicitors presently employed, and about granting varying commission rates; that whenHamilton became her supervisor, although the above-named complaints still con-tinued, those complaints became less important for the girls became provoked aboutHamilton's general manager of supervision, Hamilton's instructions to Mary Peel,secretary of the telephone salesroom, to record as tardy any girl reporting for worklate or not at her desk at the day's starting time; that at a coffee shop during theMay 18 afternoon "coffee break," she, Marsland, Maria Griffin, Cooper, Phinney, andJo Castro discussed the holding of a meeting; that about 2 hours later Marslandinformed her that Grewe, at Marsland's request, had agreed to hold a meeting the nextday; that the following morning Marsland advised her that Grewe had suggested thatthe girls meet at noon and "map out some sort of agenda of what our grievances wereto be so [Grewe] would have something to present to management . . . ; 62 that Mars-land told her there would be a meeting in the drugstore during the noon hour and shetransmitted that information to several of the girls working in the vicinity of herdesk; 63 that she attended the drugstore meeting and there "many of the girls rcom-01 Barry attended the drugstore meeting and the following day Brenner told Hamiltonthat Barry was a ringleader in the movement to oust Hamilton as telephonesalesroomsupervisor.62As previously found, Grewe did not make this suggestion to Marsland.03 Marsland testified that she did not know about the meeting at the drugstore' untilafter it had been held.The Trial Examiner finds that Marsland did not tell the truthwhen she denied knowing that the telephone salesroom employees planned to meet in thedrugstore during the luncheon period of May 19. H-EARST PUBLISHING COMPANY, INC.421_plained] about the constantpolicingby Mrs.Hamilton, and what could we do to rectifyit,whereby she [Hamilton] would treat us likeadults insteadof kindergartenchildren."McCleary signed a union membership application at the Campo home on May 19,and thereafter became very active in its behalf.McCleary testified that on the night of May 26, she attended a union meeting heldat the Embassy Hotel; that the following morning, presumably before starting time,she heard Horn, who was in his private office, talking on the telephone to a Mr.Hanson; that she heard Horn mention "Embassy Hotel, eight o'clock," and "Thankyou very much, I will check on it."Horn denied having such a conversation; knowinga man named Hanson; having any knowledge, prior to the time McCleary testified inthis proceeding, of a union meeting at the Embassy Hotel on May 26. The TrialExaminer credits Horn's denials and finds that he did not participate in the tele-phone conversation such as testified to by McCleary.But even if sucha conversa-tion had taken place and Horn, in fact, had mentioned the words attributed to himby McCleary, it would stretch one's imagination to the breaking point to construethe utterances of those wordsto mean,as the General Counsel undoubtedly intendedthem to mean, that Horn was being advised during said telephone conversation thatthe Union had held a meeting on May 26 at the Embassy Hotel.With the GeneralCounsel's seeming interpretation of Horn's purported words, the Trial Examinercannot concur.McCleary further testified that shortly after 1 p. in. on May 27, she and about 10or 12 other telephone salesroom girls were called into Horn's office andSalm, inHorn's absence, opened the meeting by stating that he realized that the telephonesolicitorswere quite upset about the many discharges which had taken place andabout the unrest which was then prevailing in the telephone salesroom; that he thensaid he called the meeting to assure the telephone solicitors that they had job security,that since all the troublemakers had been fired there would be no further firings, thatMarsland and Phinney had been fired because they had been troublemakers, thatPhinney (whom he said he went out of his way to make supervisor) turned out to bea "very irresponsible person and was not capable of handling the telephone salesroom,so we had to demote her, and we put her on a desk which is the best desk on anynewspaper in the country, but she did not appreciate that," that over the weekendPhinney got drunk and tried to solicit union memberships, that Respondent did notwant persons like Phinney in its employ, that Marsland would find it difficult findinganother job paying as much as she had been receiving while in Respondent's employ,and that had Marsland cooperated with management she still would bein itsemploy.McCleary further testified that when Anna May Gehrke said "Mr. Salm, you do notrealize what it is to work under Mrs. Hamilton, she is sneaking over you, standingbehind you, she makes me so I can't work," Salm expounded upon Hamilton's untiringworking qualities and then explained that Hamilton did not expect the girls in hercharge to work as hard as she did; and that Salm ended the meeting with assurancesof job security and with thesuggestionthat when the girls had complaints or neededextra money to make certain purchases they consult him or Horn.McCleary alsotestified that Salm told the assembled girls that if they got any phone calls about theUnion or about being slated for discharge, they should ignore the calls and "hang up"on the caller.Salm testified that one particular day, the date of which he could not recall, he metwith 3 groups of telephone solicitors in Horn's office; that each group comprised about12 or 14 girls; that the reason he called themeeting was"to sell" Hamilton to thegirls in the telephone salesroom and to dispel the girls' fear_of losing their jobs, whichfear, he testified, he believed to have been generated in them by thetelephone callsthey had received at the office and at their homes from persons known and unknownto the girls; and that at least 8 or 10 girls told him, prior to these groupmeetings,they had received telephone calls informing them that they were about to be fired.Salm denied that he told the group of which McCleary was a memberthat man-agementhad rid itself of all the troublemakers; that he referred to Marsland andPhinney as troublemakers; that he stated that Phinney had beencallingup peopleover the weekend, getting drunk, and trying to solicit union membership;64 thatbe stated management "had cleaned out the [telephonesales]room"; that he sug-gestedthat the girls take theircomplaintsup with him or Horn instead of goingka Salm credibly testified that, at the time he held these group meetings, he did not knowthat Phinneyhad solicitedanyone to join the Union or that he knew anythingof her per-sonalhabits. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARD'to their supervisor with them; 65 that he stated if anyone should call up pertainingto a union or- if anyone should call and tell the employee called that she was goingto lose her job, his advice was to hang up and ignore the matter entirely; that hementioned the Union or the Association or made any reference to an organizerduring the interviews above referred to.Upon the record as a whole, coupled with the fact that Salm was, in the opinionof the Trial Examiner, an unquestionably honest and forthright witness, the Trial-Examiner credits Salm's denials and finds that he did not make any remarks vio-lative of the Act or make any statement at the meeting McCleary attended onMay 27, which, in all honesty, could be construed as being antiunion or tendingto prove Respondent's knowledge of the employees' union activities, or indicatingthatMarsland, Phinney, or any other person had been unlawfully discharged 66About 15 minutes before quitting time on May 28, Hamilton informed McClearyand Campo that they were being discharged for economy reasons and because theirparticular territorieswere being reorganized.When McCleary and Campo' ex-pressed in very loud voices their dissatisfaction with the notation "terminated"on their respective pay vouchers, which Hamilton handed to each when she dis-charged them, Hamilton requested McCleary and Campo to accompany her toHorn's office.On the way, Hamilton stopped at Salm's office and asked him to-go with her, Campo, and McCleary. En route to Horn's office, Campo and McClearyloudly shouted their disapproval of Hamilton in vulgar and profane language.Uponreaching Horn's office, Salm, in Horn's absence, asked Campo and McCleary whatthe trouble was.Either Campo or McCleary replied, "We want to know why wewere fired."When Salm asked if Hamilton had not explained the reason, eitherCampo or McCleary said, "Yes, but our vouchers merely say `terminated.' "Afterlooking at the vouchers Salm instructed Horn's secretary to send the vouchers tothe payroll department and have the notations on them changed from "termi-nated" to read, "Rearrangement of territories."When the vouchers were returnedfrom the payroll department with the new notation thereon, Salm handed themtoHamilton with instructions to give them to Campo and McCleary and he furtheradvised Hamilton not to permit either Campo or McCleary "to go into the tele-phone salesroom shouting the way they are."Upon the record as a whole, the Trial Examiner finds that the allegations ofthe complaint, as amended, that McCleary's discharge was violative of the Act isnot supported by substantial evidence.The Trial Examiner further finds' thatthe credible evidence establishes that McCleary was discharged because Hamiltonhonestly and sincerely believed, as Brenner had reported to her, that McCleary wasa ringleader in the movement to remove her as telephone salesroom supervisor;that prior to McCleary's discharge, neither Hamilton nor any other official ofRespondent had any knowledge of McCleary's union membership or activity; andthatMcCleary's union membership or activity played no part in Respondent'sdecision to terminate McCleary's employment.Accordingly, the Trial Examinerrecommends that the allegations of the complaint, as amended, with respect toFav McCleary be dismissed.Rita Campo was a telephone solicitor from April 15, 1952, until her discharge onMay 28, 1953.Campo actively participated in the May 19 drugstore meeting and while at thedrugstore during that afternoon's "coffee break" she asked Grimm, Tash, Harris,Strong,Cooper, and several other coworkers to be at her home that evening ifthey were interested in discussing the Union.At about the agreed-upon time about10 telephone solicitors gathered at Campo's home that night and there each signed05 Salm credibly testified that Respondent's policy was to have the employees take upall complaints with their immediate supervisor, and if the employee felt the supervisorhad not satisfactorily adjusted the matter then the employee was free to discuss thegrievance with him or Horn.00 Campo, Tash, and Beverly Parker testified about the particular May 27 meeting eachattended ; each testified that Salm made statements similar to those attributed to him byMcCleary.Salm specifically denied making the statements which Campo,Tash, andParker testified he made.For the reasons above stated with reference to his denials ofMcCleary's accusations, the Trial Examiner credits Salm's denials of remarks attributedto him by Campo, Tash, and Parker. The record is clear that Salm knew nothing of theUnion's organizing campaign at the time of the holding of the above-mentionedmeetings,and therefore it is reasonable to assume that the Union was not mentioned by him in anyof the three meetings-- HEARST PUBLISHING COMPANY, INC.423the union membership application which Campo's husband, Joseph,67 had securedat her request.On May 23 and 24, Campo, in conjunction with Phinney and sev-eral other telephone solicitors, some of whom had attended the meeting at her homeon May 19, telephoned some girls in her department, and personally called uponothers, soliciting their memberships in the Union.As found above, Campo and McCleary were notified by Hamilton on May 28,that they were discharged because their territories were being changed; that Campoand McCleary were perturbed because the notation on their vouchers read "termi-nated"; that each used profane language, used vulgar terms in expressing their dis-like of Hamilton, and otherwise acted unladylike; and that, after Salm's interven-tion, the vouchers were changed to read as demanded by Campo and McCleary andthen the two dischargees left Respondent's premises.Upon the entire record in the case, the Trial Examiner finds that the allegationsof the complaint, as amended, that Campo's discharge was violative of the Actisnot supported by substantial evidence.The Trial Examiner further finds thatthe credible evidence establishes that Campo was discharged by Hamilton becauseHamilton honestly and sincerely believed, as Brenner had reported to her, that—Campo was a ringleader in the movement to oust her as telephone salesroom super-visor; that prior to Campo's discharge, neither Hamilton nor any other managerialofficial had any knowledge of Campo's union membership or activity in its behalf;that no Respondent official, except possibly Marsland, had any knowledge, priorto Campo's discharge, that Campo's husband actively assisted the Union's organiza-tional campaign and was in its employ; 68 and that Campo's union membership andactivity played no part in Respondent's decision to discharge Campo.Accordingly,the Trial Examiner recommends that the allegations of the complaint, as amended,with respect to Rita Campo be dismissed.Eunice Rebenstoff 69 was a telephone solicitor from January 1952 until her dis-charge in June 1953.On May 23, Rebenstoff signed a union membership applica-tion.On either June 1 or 8, the last day of Rebenstoff's 1953 vacation, Hamilton tele-phoned Rebenstoff and informed her that she was discharged because the territorieswere being reorganized.About 3 or 4 weeks later Rebenstoff called upon Salmand inquired why she was discharged. Salm told Rebenstoff that her terminationresulted from the territorial reorganization which had taken place.About mid-July, Rebenstoff called upon Horn seeking reinstatement.On thisoccasion, according to Rebenstoff's uncontradicted testimony, which the Trial Ex-aminer credits, the following transpired.He [Horn] asked me how I felt about [Hamilton] as a supervisor, whether Iwas hostile toward her, and I said no, I didn't, I thought the Examiner was avery good place to work, that is why I was back there for my job. . . . Wediscussed the fact that people did feel hostile toward [Hamilton] several ofthem did, and I told him that I did not, I didn't feel any malice at all towardher . . . he asked [how] I felt about conditionsin generalat the Examineragainst [Hamilton], and I told him I had always gotten along with her . . . Iknew that some girls felt malice toward her, and in fact we had a meetingat the drugstore about that . . . he said.we had to work together, wecouldn't have agitation between the girls and the supervisor..I told himthat I felt that the girls were not actually trying to oust [Hamilton], mostof them. Some of them probably were. A few of them, not all of them.they didn't all feel the same about the matter, but the purpose of the drug-storemeeting was, I told him, to air their malice about [Hamilton]... .Itwas a gripe session about [Hamilton],.malice toward her, and somepeople trying to get rid of her, not every girl that was there.Rebenstoff further testified, and the Trial Examiner finds, that during the above-referred-to conversation she told Horn she did not know the identity of the personswho were attempting to oust Hamilton as supervisor but was sure that some ofthe girls were anxious to accomplish that result; that Horn remarked that in anorganizationsuch as Respondent's, an employer must require the employees to beloyal to their supervisors and Respondent "just couldn't have people in the depart-6rJoseph Campo began his employment with the Union on May 27, the day before hiswife was fired.61 It is safeto infer that Marsland, If sheknewthis fact, did not convey such knowledgeto any managerial official.It is likewise safe to assumethat Marslandnever told anyother Respondent official whowere membersof, or activein behalf of, the Union.69 Also referredto in the recordas Judy Rebenstoff.379288-56-v oI. 113-28 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDment that felt malice toward the supervisor and couldn't work with her"; that shetoldHorn that she belonged to the Union; and thatsometime latershe was re-hired.According to Hamilton's undenied and credited testimony, Rebenstoff's serviceswere dispensed with when the territory to which she had beenassigned was elimi-nated during the territorial reorganization which took place when Rebenstoff wason annual vacation and that Rebenstoff's attendance at the May 19 drugstore meet-ing played no part in her determination to terminate Rebenstoff's employment.Upon the basis of the entire record in this case, which clearly reveals that Respond-ent's officials had no knowledge of Rebenstoff's union membership or activity priorto her discharge, the Trial Examiner finds that the allegations of the complaint,as amended, that Rebenstoff's discharge was violative of the Act are not supportedby substantial evidence. Accordingly, the Trial Examiner recommends that theallegations of the complaint, as amended, with respect to Eunice Rebenstoff bedismissed.Olga Tash was a telephone solicitor from January 7, 1953, until she was dischargedon June 12, 1953. Prioi to her discharge Tash joined the Association and also signeda union membership application.Tash testified that toward the close of business on June 12, Hamilton came toher and said, "Look, your lineage is down again that week"; that when she replied,"I know it," Hamilton stated, "I am going to have to let you go"; and that she thensaid, "Certainly not the lines this week, you know why it is down," Hamilton replied,"Yes, I do, I will have to let you go, I am sorry"; that Hamilton spoke to her severaltimes about her low production; that her low production was due to the fact thatowners of several large tracts of lands had sold the houses located thereon andconsequently these persons found no need to continue their newspaper advertisements;and that one particulai Burbank realtor advertiser, who was one of her large accounts,told her that lie was going to discontinue his advertisements in Respondent's paper,and would advise other Burbank realtors to do likewise, because a certain specialarticle about the San Fernando Valley, published in the pictorial section of Respond-ent's paper, failed to mention the city of Burbank.Upon the entire record in the case, the Trial Examiner finds that Tash wasdischarged, as Hamilton advised her on the day of her release, because of her poorproduction.The record fails to show that Respondent had any knowledge of Tash'sunionmembership or activity prior to her discharge or that Hamilton's motive indischarging Tash was caused by any reason other than Tash's poor production.Accordingly, the Trial Examiner recommends that the allegations of the complaint,as amended, with respect to Olga Tash be dismissed.PatsyMatthews 70 was hired on April 9, 1951, as a telephone solicitor.Latershe was an operator on the telephone salesroom switchboard taking advertisementswhen the telephone solicitors were not available or busy with their own accounts.About a month or two after starting her employment Matthews joined the Asso-ciation.At the solicitation of McCleary she went to Phinney's home on May 23,and signed a union membership application.That afternoon she unsuccessfullysought to induce Judy McPeak, a telephone solicitor, to join the Union.Toward the end of her shift on June 16 or 17, Hamilton called Matthews to herdesk and, after stating that Matthews should not have injected the remark, "Isn'tthat something," when Hamilton was reprimanding Helen Brown, a telephonesolicitor, that afternoon, advised Matthews that her services were no longer needed.Matthews thereupon, according to Hamilton's credible testimony,71 returned to herdesk, broke the telephone headset receiver by throwing it on the floor, tore up thework she had done on the following day's advertisements, threw a box of clips acrossthe room, broke the pointon a fountainpen by throwingthe pen onthe floor,calledHamilton a "damn old witch" and then said, "We'll be back and we'll get your job.'.'Hamilton further testified that Matthews' nastymannertoward her, the above-mentioned incident involving Helen Brown, and Matthews'generalinsubordinationwere the sole reasons for Matthews' discharge.Matthews testified that the day following her discharge she called upon Hornand asked the reason for her termination; that Horn replied that Hamilton advisedhim that the reason leading up to the discharge was her remark when Hamilton wasreprimanding Helen Brown; that she told Horn that she did not make any suchremark and requested that 'Hamilton and Brown be, broughtinto the meeting so70 Also referred to in the record as Patsy Ann Matthews and as Patricia Matthews.71Matthews' version of the incident about to be recited is, In many respects, in accordwith Hamilton's ' Where the versions differ, the Trial Examiner accepts Hamilton's asbeing the more reliable.'` HEARST PUBLISHING COMPANY, INC.425that she could prove to Horn that she was telling him the truth; that Horn statedthat she should return later that day because Hamilton was then at lunch; and thatwhen she returned after the noon hour, Horn told her to return the following day.Matthews further testified that she returned the following morning and again askedHorn, in the presence of Hamilton and Salm, why she was discharged; that Hamiltonassigned as the reasons (1) the above-referred-to Brown incident during which sheremarked, "This is impossible"; and (2) the fact that she "had given [Hamilton]a dirty look, therefore causing agitation in the office"; that she stated to Horn thatHamilton's aforesaid statements were not true; that she demanded that Brown becalled into the' meeting; that Horn replied that Brown had nothing to do with thematter; that when Horn asked if she wanted reinstatement, she replied in theaffirmative and then the meeting concluded.The next morning about 7 o'clock, according to Matthews' testimony, Salm tele-phoned and, after asking her to come to the office that morning, said that she shouldnot seek advice from Marsland, Joseph Campo, or "headquarters," adding, "If youdo, I will know about it,we aren'tdumb, "either"; that she advised Salm that shewould call at his office later; and that when she arrived at Salm's office about 9 or9:30 that morning the following took place:A.Well, he (Salm) first asked if I had called anyone or told anyone that Iwas going down to his office to talk to him, and he then said-well, he offeredme my job back. He said, "If you apologize to Mr. Horn and Sally May, andif you promise that you will not cause any agitation in the office, or try to getany of the girls to join the union,Iwill getyour job backon the call board."I told him that I did not have any faith and trust in them after the lies theysaid about me, and I refused.He, again stated that if I would apologize toSallyMay, and not cause any agitation in the office, or try to get anyone intothe union, he would give me my job back, and I told him that I did not have anyfaith or trust in him, and we went through the same thing twice, more or less.He said, "Why, you sneak," he said, "don't you realize that the CIO is notgoing to help you, the Examiner is not going to help you, you have to helpyour-self."Then he started to write out something on paper,starting with the words,"My distrust," and I realized he was writing out some kind of a statement, andI told him I was not going to sign any statements in the office,and with that hewadded the paper up, through [sic] it away, and he said, "If you go shoutingyour head off to the other employees about the union, I will have your neck."Horn testified that when Matthews called upon him on the morning following herreleasehe was extremely busy and asked Matthews to return about 1:30 that after-noon;that when Matthews returned at the specified time he was preparing certaindata the publisher had requested and he asked Matthews to return the followingmorning at 10 o'clock; that Matthews did not arrive until 11 o'clock and when shedid, the following took place in the presence of Hamilton and Salm:We had a rather lengthy conversation, I would say.We were together about20 minutes. I asked her to review her situation. She says, "Well, I don't want toget into the details of this until you call Helen Brown into the office."I said, "Miss Matthews, we are here this morning to review your whole situa-tion, and I would like to do it in a very orderly manner. It just so happens Mr.Salm and Mrs.Hamilton are here in my office.Iwill bring Miss Brown in later,but I first want to get over the general details so far as you are concerned, andlisten to what Mrs. Hamilton has to say."She got up from her chair in a very beligerant[sic)manner-Q.Who was the "she"?A.Miss Matthews,and she said,"I didn't come down here to listen to a lotof liesthat you and Mrs. Hamilton have to tell me.You probably.orwords to this effect . . . got up a story here that will satisfy you, but it will notsatisfyme, and I insist that right now before we go any further that you callHelen Brown into the office.""Well, now,"I said,"Miss Matthews,I know you are a bit upset, but there isno reason for you taking that attitude.Just don'tbe excited, just sit here andtellme just what you think about the situation,"and I asked her some questions,and I asked Sally Hamilton some questions,and I was trying to proceed to apoint where Miss Matthews would feel completely satisfied that she was gettingthe time and the attention that she had asked for, and I said,"Now, if MissBrown has anything to say on'this situation that will alter the decision that Mrs.Hamilton has made, we will give it every consideration,but for the time being, I 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould like to discuss it with you and Mrs. Hamilton," and she got vituperative,and she said "Mrs. Sally Hamilton is a liar, and you are just as bad as she isand I am just not going to sit around here and listen to all these lies."I said, "Now, Miss Matthews, we are not getting anywhere at all," and shesaid, "Well, I don't have to get anywhere," and kept up that stream of abuse.She got up and stomped out of the office, and she said, "You will hear fromthe union later," or words to that effect.Regarding the above-referred-to phone conversation between Salm and Matthews,the former testified that he called Matthews and advised her that he had a job hethought she could fill; that Matthews, replied, "Are you kidding?" he said "No, I amnot kidding"; that she said, "After the raw deal I got in Mr. Horn's office the otherday, I don't know whether I am interested or not"; that he then said, "Pat, you didn'tget a raw deal.Mr. Horn was perfectly willing to call Helen Brown into theoffice and listen to her, but you walked out of the office in an arrogant manner, andclosed the case yourself"; and that when Matthews inquired of the nature of the job,he told her about it, and she then agreed to be at his office at 9 o'clock that morning.Salm denied that he suggested during said telephone conversation that Matthewsnot seek advice from Marsland, Joseph Campo, or "headquarters"; or that he stated,inwords or substance, "If you do, I will know about it, we aren't dumb, either."SaIm also denied that during the course of the conversation he had with Matthews inhis office the morning he telephoned to her he said in words or substance, "Why, yousneak, don't you realize that the CIO is not going to help you, the Examiner is notgoing to help you, you have to help yourself" or "if you go shooting your head off tothe other employees about the union, I will have your neck" or said that if Matthewswas reemployed she had to promise not to solicit the other girls to join the Union.Regarding his meeting with Matthews a few hours after the above-mentioned tele-phone conversation, Salm testified as follows:Mrs. Morgan (Salm's secretary) was as close to me, probably closer than youare right now, Mr. Hall.-I asked Miss Matthews to be seated at my desk. I told her, I said, "Pat, Ihave always liked you, you are an experienced girl, you are trained, I have ajob on the outsidesalesboard which you can fill very nicely."She said, "I don't want any part of Mrs. Hamilton."I said, "You will not have any part of Mrs. Hamilton in this capacity, you willwork out here under Mrs. Morgan."She seemed to be agreeable to that, and Isaid,"Now, Pat ..." we talkedsalary, we talked hours, and she seemed agreeable to that, and I said, "Now, Pat,itwill be embarrassing for you, and it will also be embarrassing for Mrs. Hamil-ton for you to be around here under the circumstances," because the day previousto the day she had threatened to slap Mrs. Hamilton's face in Mr. Horn's office,and called her a liar, with adjectives prefaced..I said, "It will be most embarrassing for you to work here with Mrs. Hamiltonand Mr. Horn.Why don't you be a big girl and apologize to those two persons,and everything will be forgiven."She said, "I will not apologize."I said, "Well, Pat, if you don't want to face Mrs. Hamilton, let's write out anote," and she said, "Well, what will we say," and I said, "Well, let's write itlike this," and I took my scratch pad, and I started to write a note.At that juncture, she stood up, folded her arms, and within hearing of severalpeople in the office she says, "I don't want the 'G- D-' job-the Labor Boardwill get my job back," and [she] stalked out of the office.Upon the record as a whole, coupled with the fact that Horn, Hamilton,and Salmimpressed the Trial Examiner as forthright and sincere witnesses, the Trial Examinerfinds their respective versions of what transpired on the day Matthews was dischargedand on the 3 days immediately thereafter to be substantially in accord with the facts.The Trial Examiner also credits Salm's denials that he made the statements, set forthabove, attributed to him by Matthews 72The Trial Examiner further finds that Matthews was not discharged for the reasonsalleged in the complaint, as amended, but was discharged for cause; that Respondent'sofficials did not know of" Matthews' union membership and activities prior to herdischarge; and that Matthews' union membership and activity played no partin Haniil-,72 Salm's version of what transpired between him,and Matthews on the, morning, heoffered her reinstatement is substantially'corroborated by the credited testimony of hissecretMMr anarry,ay0 g . HEARST PUBLISHING-COMPANY,INC.427ton's decision to dispense with Matthews' services.Under the circumstances, theTrial Examiner recommends that the allegations of the complaint, as amended, thatPatsy Matthews' discharge was violative of the Act be dismissed.Beverly Parker was first hired by Respondent as a telephone solicitor in March1950.About 6 months thereafter she was assigned to the telephone salesroom switch-board taking advertisements when the telephone solicitors were engaged with theirown accounts, which job she held until her discharge on July 20, 1953.Parker joinedthe Association about 6 weeks after she commenced her employment with Respondent.Sometime during the afternoon of May 19, Parker, at Flanagan's request, copiedthe names and addresses of all the telephone solicitors then in Respondent's employon a piece of paper and handed the list to Flanagan.As Flanagan was leaving theoffice for the day, she handed Parker a note requesting the latter to be at the Campohome that evening.Parker attended the meeting and, like all the other girls there,signed a union membership application.Parker testified that on the morning of May 30, she and Salm had a conversationwherein Salm asked if anyone had telephoned her soliciting her membership inthe Union; that she informed him that she had such a call on May 23, but she didnot recognize the voice of the caller; that Salm then asked, "Was it Erma [Phinney]"and she said, "I think so"; that Salm then said, "Well, you know Erma has beencalling everyone soliciting people to get into" the Union; that Salm then, to quoteParker, "went on to tell me that Joan Barry had reported to him that she signeda card, and that is why he fired her, and Joan Barry also reported that Fay McClearyand RitaCampohad signed cards, and did I know anything about Rita"; thatSalm then asked if she knew Joseph Campo, to which inquiry she answered in thenegative; that Salm also said he fired "the girls" because they had joined the Union;that when Salm asked if she knew if any of the girls in the telephone salesroom wereunion members, she replied that she did not; that Salm requested her to inform himif,and when, she became apprised of any girl in the room joining the Union; andthat Salm asked "me if [Phinney] had asked me for any personal things in thatdepartment, in the telephonesales,like the list from the switchboard, and I saidI don't know anything about it."Parker further testified that the day after Matthews was fired, she telephoned Hornfrom her home, was informed that Horn was in a meeting and could not be dis-turbed, and that she was connected with Salm; that she told Salm that Matthewshad been to her home the previous evening and had phoned Judy McPeak fromthere; thatMcPeak told Matthews that the discharge notice which Matthews wasgiven was intended for her (Parker) and not for Matthews, she did not intend toreport for work that day; that Salm assured her that her information was erroneousfor he would bet a $1,000 that she would never be fired; that, relying upon Salm'sassurances,she reported for work that day, but 2 hours late; and that 2 hoursafter she had been on the job, Salm telephoned her from his office and, after inquiringif everything was all right, said, "It is just the way I told you, you won't get fired,and just spit on those girls you call freaks around here waiting for your pink slip."Parker also testified that no supervisor every found fault with her work; thatabout a week or two before she was discharged Hamilton mentioned to her thetaking over or handling the entire switchboard, which is manned by 4 operators,for a period of about 2 weeks while 1 of the operators was on vacation; and thaton that occasion Hamilton stated she was being offered the job of heading up theswitchboard because she was a proficient employee.Regarding the conversation she had with Hamilton when she was dischargedon July 20, Parker testified that when Hamilton said she was being fired because,among other things, she had been receiving personal phone calls during businesshours, because her work was unsatisfactory, and because she had called Hornvile names, she said, "Just don't tell me that, Sally, give me my pink slip withoutall that conversation"; that she also told Hamilton that the latter's accusation thatshe called Horn vile names was an untruth; and that she added that she had workedvery hard and efficiently, that Respondent could not get another person who coulddo the switchboard job as efficiently as she had done it.Parker also testified that about 2 days after her discharge she unexpectedly metHorn outside Respondent's building; that Joseph Campo joined them and then the3 of them conversed for the next 5 or 6 hours, first at the cocktail lounge in theCase Hotel and later during dinner at a restaurant, about various matters includingthe reasons for her release from Respondent's employ; that Horn mentioned thatshe had been seen getting into Joe Campo's car the Thursday night prior to the dayshe was fired, that he did not know that she was the type of girl she was, that sheshould have earned a higher salary at Respondent's establishment instead of beinga switchboard operator because she had been a very efficient worker with an excellent 428DECISIONS OF NATIONAL, LABOR RELATIONS -BOARDattendance record, and that she was dischargedbecause shehad not been loyalto him.Salm testified that the May 30 conversation he had with Parker pertained solelyto a personal problem of hers and that nothing was said by either him or Parkerabout the Union, the employees' union membership, or their union activities.Hespecifically denied thestatementsParker testified he had made during saidconversa-tion.Regarding the telephone conversation he had with Parker the day after Matthewswas discharged, Salm testified as follows:Miss Parker called me about eleven o'clock. I think it was on a Friday morn-ing, and her words were this: "Jack, shall Icometo work," and I said: "Well;why not?" She said, "People have called me and told me thatI am goingto be fired today, and if I am going to be fired today, I want to save myselfthe embarrassment of coming in and being fired, just tell me now." I said,"Well, to the best of my knowledge, you are not going to be fired, Beverly."She said, "Well, these persons are calling me and telling me thatI am goingto get it tonight," and I repeated, "Well, if you are, I know nothing about it."She said, "Well, I haven't even started to dress, and I won't if Iam goingto be fired." I said, "Well, get your clothes on and come on down here, takea cab and come on down to work, don't be silly." She said, "Thank you, verymuch," and that was the extent of the telephone conversation with MissParker.Saim specifically denied making the remarks which Parker testified he had madeduring said telephone conversation.He likewise denied that he and Parker hadany conversation, except the above-mentioned telephone call, the day after Matthews'termination, save that about 3 o'clock that day Parker came to his desk and said,"Thanks, honey."As found above, Salm impressed the Trial Examiner as a credible witness.Onthe other hand, Parker did not so impress the Trial Examiner.Under the circum-stances, the Trial Examiner credits Salm's denials set forth above, and finds hisversions of his conversations with Parker on May 30, and on the day after Matthews'discharge to be substantially in accord with the facts.After testifying at great length regarding what was said and what transpired whenCampo, Parker, and he had drinks at the Case Hotel and later had dinner at arestaurant,Horn was questioned regarding the remarks attributed to him by Parker.Horn denied that he said on that occasion, in words or substance, that Parker. wasdischarged because she was disloyal to him or that he said that Parker had been seen,on the Thursday immediately preceding the day of her discharge,getting intoJoseph Campo's car.Horn testified, and the Trial Examiner finds, that, except forthe occasion referred to immediately above, he never had any information or knowl-edge that Parker had ever ridden in Joseph Campo's car.Since it has been found that Horn was. a credible witness and Parker was not,the Trial Examiner credits Horn's denials of the statements Parker attributed to himand finds Horn's testimony with respect to his aforesaid conversation with JosephCampo and Parker to be substantially in accord with the facts.73According to Hamilton's testimony, Parker was discharged because Parker (1) wasrude to or argued with certain named advertisers on the telephone when saidadvertisers called on business matters; (2) repeatedly allowed an advertisercallingabout his advertisements "to hold the phone" for an unnecessarily long time whileshe continued the conversation with the party with whom she was talking before thecall came in; (3) on several occasions used vile, profane, vulgar and/orother un-seemlylanguage when describing to the coworkers certain advertisers, who, becauseof their origin, did not express themselves in clear and distinct English when theyspoke to her on the phone; (4) devoted a great amount of her working time topersonal telephonecalls,74to the exclusion of company business; (5) unnecessarilydisconcerted the telephone solicitors by "constantly griping and complaining aboutbeing overworked" and about other working conditions; (6) on one occasion re-ferred to Horn in the most vile terms; (7) spent a lot of time writing personalletters during business hours; and (8) continued such practices and conduct despiteHamilton's repeatedwarningsto desist therefrom.Upon the record as a whole,especially JuneWoodward's undenied and credible testimony which,in the main,corroboratesHamilton's testimony regarding Parker's unsatisfactory conduct, theTrial Examiner finds that Parker was discharged for the reasons assigned by Hamilton73 Campo testified but was not- questioned -about the events 'of the aforesaid evening.74One such call last-bd an hour. HEARST PUBLISHING COMPANY, -INC.429while on the witness stand in this proceeding and not for reasons alleged in the com-plaint, as amended.Accordingly, the Trial Examiner recommends that the allega-tions of the complaint, as amended, with respect to Beverly Parker be dismissed.Dorothy Pauline McGuire 75 was employed as a telephone solicitor from April 9,1951, until her discharge on August 28, 1953, except for a certain period of timewhen she was ill.At an association meeting held on June 29, McGuire complained that she was.being unfairly treated by Respondent because when she returned from her vacation,on or about May 31, she discovered that her territory had been "busted" so thatinstead of making $100 a week, as she did previous to her vacation, she was nowearning $72.Al Bourne, the then Association president, stated that he would lookintoMcGuire's grievance and if it were found to have merit he would take it upwith management.The next evening,, Bourne, the entire grievance committee, andMcGuire met with Horn, Hamilton, and Salm. There McGuire's grievance wasfully discussed and Horn satisfactorily explained, at least to the satisfaction of themembers of the grievance committee, that McGuire's claim was unfounded.Horn,Hamilton, and Salm then left the meeting. Bourne, with the announced approvalof the grievance committee, then requested McGuire to advise the association mem-bers at a meeting to be held the following morning, that her grievance was groundless,because Respondent did not "bust" her territory nor did it otherwise reduce herearning power.Admittedly,McGuire reported for work the next day about 45 minutes late-Shortly after her arrival, the members of the Association met.During a hecticsession, at which McGuire continued to state that her earning capacity had beenimpaired, Bourne and others informed the members that they were satisfied, afterthe grievance committee had thoroughly reviewed the matter with Horn at a meetingthe previous evening, McGuire's claims were unfounded.Toward the end of themeeting, McGuire became ill, left the meeting, and fainted 76From July 1 until July 6, McGuire was hospitalized and thereafter remained awayfrom business for about 3 weeks.On July 31, McGuire called upon Horn to inform him that she was preparedto return to her job.During the course of the conversation, according to McGuire,Horn asked, "Do you think that you are prepared to go back to work, do you thinkyou can work for the Examiner?" that she did not reply because she did not knowwhat Horn's question meant; that Horn, to quote McGuire, then "went on further to,explain that . . . a lot of the other girls had gotten mixed up in the wrong crowd,a lot of them could come back to him, as I had come to him and got their jobs back,but there was a couple that he could wring their necks"; that Horn asked if shecould "work for the Examiner loyally" and then repeatedly remarked that the em-ployeesmust show their "loyalty to the company"; that Horn asked if she wasphysically able to return to work on the following Monday, August 3; that shereplied, she had to return to work on Monday because she had no money; thatwhen she mentioned her impecunious condition,Horn opened his wallet and gaveher $50 inquiring if that would help tide things over; that when she replied,"anything would help," Horn handed her another $20; that in reply to her ques-tionwhether the $70 would be deducted from her wages, Horn said it wouldnot because it was a matter"strictly between you and me";that Horn made somedisparaging comments about Parker; that Horn also said there were "a lot of mixed'girls getting into the wrong crowd, and actually all that this fellow Campo wasinterested in were the girls at $5 a head"; that Horn asked what advantages shederived from her union membership; and that Horn said if she returned to work shemust, to quote McGuire, "make up my mind, definitely, as to what side of the fenceIwould be on, and to work loyally for the Examiner, that there were people thathad worked for the Examiner for a number of years, and they were loyal to theExaminer . . . no matter what happened, or when it happened, word always gotback to him . . . [for] he had people in the room that would always come to himand tell him exactly what happened, and when it happened."About 10 days or 2 weeks prior to August 28, Horn and McGuireagain conversed.According to the latter, Horn, after inquiring about her health, her job, and herrelationshipwith the other employees, asked if she were being "bothered by anyoutside annoyances";that when she told Horn that she had received telephone calls'+eAlso referred to in the record as Paula McGuire.reMcGuire testified that when she recovered from her fainting spell, in the presence ofSalm she, phoned-'Joseph Campo at the Unions .offices but he was not thereSalm deniedthatMcGuire made any call in his presenceThe Trial Examiner does not credit thisportion of McGuire's testimony -430DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom Joseph Campo and from some of the girls,he asked if the callers wanted herto go to the Labor Board;that she replied in the affirmative; that she then statedthat she did not intend going to the Board as long as she was employed and paidby the Examiner;that she then requested to be given additional work because ifshe were unoccupied she became very nervous;and that Horn assured her that assoon as he returned from his vacation he would see what he could do about assigningher more work.McGuire further testified that about noon on August 26 she went to the Board'soffices and saw E.Don Wilson,counsel in the instant proceeding for the GeneralCounsel;that about 1 p.m. she telephoned Hamilton and told Hamilton that shewould be "held up by a very important appointment and would not be at work thatafternoon";that Hamilton replied,"All right"; that shortly after reporting for work,the next day Hamilton demanded to know where she had been the previous after-noon;that when she replied that she would rather not supply the information, Hamil-ton retorted,"I insist on knowing where you were at, I am the boss"; that when-she told Hamilton that she had been with Wilson,Hamilton's "mouth flew open";and that in response to Hamilton's inquiry as to the purpose of the visit to the Board,she stated that she went because of the dispute she then was having over the pastweek's salary check;77 that when Hamilton asked,"What else did you discuss" andwhether she had signed a statement for Wilson,she said,"That is strictly confidentialand my business alone"; and that the conversation ended when Hamilton said,"Well,Paula, let's go back to our desks and do a good day's work."McGuire also testified that the following morning, about the time of her "coffeebreak," she asked Hamilton if she was going to be fired;that when Hamilton askedwhy, she informed Hamilton that there was some mixup over the loan applicationshe had placed with the credit union located on Respondent's premises and thereforeshe assumed that the credit union was holding up the loan because she was aboutto be discharged;that Hamilton replied,"I know nothing about that, Paula, I justdon't think that you are"; that toward the end of the workday, Hamilton advised herthat Horn wanted to see her; and that she went into Horn's office with Hamilton andthe following then ensued:Mr. Horn was sitting at his desk.. .He looked up at me and said that hefound it necessary to release me from the company as I hadn'tquit due to myillness, but he was paying me full severance pay, he knew I needed the money.He asked me to have a seat and read this letter.78He gave me a letter, it wasfour pages long, as to why I was fired.He asked me to sit down and read it.In the condition I was in,I couldn't read a letter with two people staring andgloating over me. I scanned through the letter,and wanted to get out of therein a hurry.After I folded the letter up, Mr. Horn looked at me and said, "Do you under-stand now why we are firing you?" I nodded and more or less said yes, and hesaid, "Well, do you have anything to say for yourself, do you have anythingto say?"I said, "This makes me very, very happy."[Hamilton] immediately jumped up and said,"What do you mean by that,and I said,"Thismakes me very happy," and[I] turned and walked out of thedoor.As I walked out, Mr. Horn said, "Well, good luck, Mac, you will need it."Horn testified'at considerable length regarding the aforementioned three meetingshe and McGuire had on July 31, August 14 or 18, and on August 28. It wouldserve no useful purpose to detail the substance of Horn's version of said meetings.Suffice it to say that the Trial Examiner is convinced, and finds, his testimonyregarding said three meetings to be substantially in accord with the facts.TheTrial Examiner credits Horn's denials of certain specific statements McGuire testifiedHorn made on those occasions.In crediting Horn's testimony about the incidents referred to immediately aboveand discrediting McGuire's, the Trial Examiner was favorably impressed by Horn'switness-stand demeanor and with the candid and sincere manner with which heanswered all questions put to him.His testimony,both on direct and on cross-examination,was not only consistent, clear and definite,but in many instances wascorroborated by other credible witnesses and by documentary evidence.Further-more, he did not attempt, nor, for that matter, did any other witness for Respondentor for the Association attempt, at any time to give his testimony new direction or77Respondent deducted from the check the time McGuire remained away from workbetween August 3 and the date of the check in dispute.78This letter was received in evidence and was marked General Counsel's Exhibit No. 71. HEARST PUBLISHING COMPANY, INC.431emphasis to meet situations developed during the course of his examination.Theabove credibility findings cannot be applied to McGuire.Likewise it would serve no useful purpose to set forth here in any detail Hamilton'sversion of her various conversations with McGuire and her testimony regardingMcGuire's unsatisfactory work and McGuire's latenessesin reporting for work between-August 3 and August 28, for the Trial Examiner is convinced, and finds, that mostofMcGuire's testimony is replete with concoctions of her own making the solepurpose of which was to bolster her apparent weak case.This conclusion becomesinescapable when due consideration is given to the plausible, consistent, and definitetestimony of Hamilton.Under the circumstances, the Trial Examiner finds Hamil-ton's testimony with respect to McGuire to be substantially in accord with thefacts.The Trial Examiner credits Hamilton's specific denials of the statementsattributed to her by McGuire.The Trial Examiner also finds that Hamilton didnot speak to McGuire on August 26, when McGuire telephoned Hamilton from,Wilson's office, but that McGuire spoke to Jean Stanlaski, a call board operator,and told Stanlaski to advise Hamilton that she would not return to the office thatafternoon.The Trial Examiner further finds that McGuire did not tell Hamilton-on either August 27 or 28, that she had been to Wilson's office on August 26, nordid she tell Hamilton what transpired thereat.Upon the record as a whole, the Trial Examiner finds that McGuire was discharged'for cause and not foi the reasons alleged in the complaint, as amended.Accord-ingly, the Trial Examiner recommends that the allegations of the complaint, as-amended, with respect to Dorothy Pauline McGuire be dismissed.C. Other alleged unfair labor practicesIt is the General Counsel's contention that Respondent violated Section 8 (a) (1)'by questioning applicants for employment about their union or nonunion affiliations.In support of this contention several witnesses were called and testified that whenthey applied for jobs as telephone solicitors the then supervisor of the telephonesalesroominquired whether or not they were members of a union.One or two ofsaid witnesses testified that they were also queried as to whether any member of-their immediate families were union members.Since this testimony concernedevents which took place prior to the cut date (December 2, 1952), as fixed bySection 10 (b) of the Act, it necessarily follows that no finding of an unfair laborpractice can be found and the Trial Examiner will not discuss the matter any further.The only testimony, within the 6-month period, with respect to interrogating-applicants for employment about their union affiliations, was given by Phinney whotestified that while supervisor of the telephone salesroom she hired telephonesolicitors; that when persons applied for jobs, "I asked particularly if they belongedto a union, if they had had previous newspaper work, and I asked most everyoneif they had ever belonged to a union, or if they belonged to a union at the presenttime", that shortly after becoming supervisor, Horn instructed her not to hire anyonewith newspaper experience without firstconsultinghim or Salm; that shortly beforebeing replaced as supervisor by Hamilton, a former employee of the San FranciscoExaminer 79 appliedfor a job; that althoughshe consideredthe applicant fullyqualified, she informed Horn that the applicant previously had worked on the SanFrancisco Examiner; and that Horn told her not to hire the applicant because thatnewspaper "was union"; and that said applicant was not hired.Horn testified that the supervisors under his jurisdiction were instructed, "underno circumstances.to inquire into union affiliations or union history of" anapplicant.Horn further testified that said supervisors were instructed, however, toask applicants whethei they had worked on other newspapers, and if they had, notto employ them without first consulting him or Salm; and that he issued suchinstructions solely becauseOut of my long experience with classified advertising, I have cometo realizethat there are workers on certain newspapers, certain kinds of newspapers thatare not particularly effective on a newspaper such as ours, that there are peoplewho have worked on monopolistic newspapers, where there was no competitionin the field, and done a pretty good job on such a newspaper under the absenceof competition.But when they came to a newspaper such as ours, where theyran intoresistanceand opposition, they were not effective. I knew that, I know the newspapersaround the country.Many of my supervisors do not, and that was one of the71 This newspaper is published by Respondent. -432DECISIONS OF -NATIONAL LABOR RELATIONS BOARD -reasons why I said that they should check with me as to what newspapers thesefolksmay have worked on.Another reason is that I have a very high opinion of some classified advertising-managers in their training programs on their newspapers throughout the country.A lot of those folks I would like to come to work for me, both union andnon-union newspapers.But there are others where I know that the quality of training,the qualityof direction that they have had, and experience would not possibly qualifythem for work on our newspaper, and that was the reason why I asked that theybe submitted to me for discussion,for clearance.Upon the entire record in this case,the Trial Examiner concludes and findsthat Phinney's interrogating prospective employees regarding their past and presentunion affiliations,standing naked and alone and not associated with any employerantipathy toward unions or being a part of a pattern of employer-union hostility,is insufficient to support a finding of Section 8(a) (1).80Even assuming that thisisolated instance of possible misconduct by a supervisor did constitute an unfairlabor practice the Trial Examiner is of the opinion, upon the state of the record in theinstant proceeding,that it would not warrant the issuance of a cease and desist orderagainst Respondent.81The General Counsel also contended that the job application form presented toprospective employees contains a question pertaining to the applicant'sunion af-filiations and hence, by so doing, Respondent violated the Act.The General Counselis in error for the card is not presented to an applicant.However, several daysafter an individual is employed and put to work a "history record" card is pre-pared.There are two forms of such cards presently used by Respondent. They aresubstantially similar, except that on one there is a question, "Union Affiliation____________" and on the other there is no question relating to union affilia-tions.Regarding the purpose of the history record cards bearing the question of unionaffiliation, Business Manager Mount credibly, and without contradiction, testified thatin the past (presumably prior to the enactment of the Taft-Hartley Act) this cardwas used by Respondent solely for the employees of the composing room, thepressroom, and other such departments so that the identity of the employees' unionaffiliations could be noted for Respondent then had closed-shop contracts withcertain unions covering persons working in the above-named departments and.therefore it was absolutely necessary to obtain such information; that now Respond-ent has union-shop contracts with some of said unions and the identity of theunion affiliation of each person employed in said departments is as necessary nowas it was in the past; that the card is filled out and the information obtained onlyafter the individual had been hired and working on the job; and that the unionaffiliation information is not, and never was, used for any unlawful purpose.Mountfurther testified, and the Trial Examiner finds, that occasionally the person incharge of the stockroom inadvertently gives the"union affiliation question cards"to departments for which they are not intended.The Court of Appeals for the Ninth Circuit recently held, inWayside Press, Inc.v.N L. R. B.,206 F. 2d 862, that the use of a form questioning an application foremployment concerning union affiliation was not violative of the Act.The courtsaid at page 364:The trial examiner, in a finding that was approved by the Board, ruled that inusing an application blank for employment containing the question, "Are youa member of Union___________ ___ If so, which one," Wayside had vio-lated Section 8 (a) (1) of theAct.The onlyevidence in support of thisfinding was the application blank itself.Immediately upon being informedthat the Board objected to the inclusion of the question in its form, Way-side abandoned the use of it.There was no evidence of any background of union hostility on the part ofWayside, nor was any showing made, by credible evidence, that any at-tempt had been made to use the information so garnered to restrain or coerceemployees in the exercise of their rights under theAct.Thus,the case is80 SeeWayside Press, Inc v. N. L. R. B ,206F. 2d 862(C. A. 9) ; NL. R.B. v BrownCo, 160 F 2d 449 (C. A. 1) ;TennesseeKnitting Mills,88 NLRB 1103, ofN. L. R B. v.Arthur Winer,Inc,194 F. 2d 370 (C. A.7) ; McGrawConstruction Co., Inc.,107 NLRB1043.81 Cf.Bob Morgan Motor Company,Inc,106 NLRB 334. HEARST"PUBLISHING COMPANY, INC.433-squarely withinthe following statementfromSax v. N. L.R. B., 7 Cir., 171F. 2d 769, 773 "Mere wordsof interrogationor perfunctoryremarks notthreatening or intimidating in themselves made by anemployer withno anti-union background and notassociatedas a part ofa pattern or course of con-duct hostileto unionismor as partof espionageupon employees cannot,stand-ing naked and alone,support a finding ofa violationof Section8 (1)."82Under the circumstances of this particularcase,83 theTrial Examiner finds that'Respondent's useof the employee history record cardcontainingthe question per-taining tothe employee's union affiliationisnot violative of the Act.Former employee Cyril Peel testified that on June 17, 1953, Horn called himinto his office and said, "Cy, you are going to be interrogated by a Labor Re-lationsBoard man, and you know that I have no objection to the CIO, you hada card for the CIO when you came here from the Daily News"; thatafter some'discussion about the discharged telephone solicitors he said, "Mr. Horn, if you wantmy frankopinion,I think you could have handled thissituationvery very skill-fully, regardless of the fact of whether these girls were guilty of insurrection, orwhether they were not . . . In your smooth way, I think you would have satis-fied these girls had you called them into your office, one by one, and placated them.My heavens, you are tearing your department apart"; that Horn replied, "I wouldjust as soon as tear it apart myself as have the CIO tear it apart"; and that theconversation concluded after he made certain remarks aboutbeing "arugged in-dividualist," "a free thinker," and the like.Horn testified that he did not call Peel into his office but that the latter camein at his own request; that there was no discussion about Peel being interviewedby a Board representative; that the sole purpose of Peel's visit was to inform himthat Peel's wife,Marie, a secretary in the telephone salesroom, was not mixed upin the Hamilton ouster movement; that during the conversation Peel suggested thathe call Marie Peel into his office and "ask her some questions" because "she cantellyou more about what is going on in the telephone room than anybody else";and that after he had thanked Peel for his solicitude the conversation ended.Upon the entire record in the case, the Trial Examiner finds Horn's version of hisconversation with Peel to be substantially in accord with the facts.This finding isbuttressed by the fact that the record is barren of any substantial or credible evidenceof any union hostility on Respondent's part; that Respondent showed the Board'sfield examiner and counsel for the General Counsel to interview its personnel oncompany time and property at all times convenient to the interviewers; that Peel wasdischarged the day of or the day after the hearing herein opened for assaultingBourne; that Peel's testimony did not ring true; and that the improbability of Horn,a man of wide business experience, denouncing the Union to one whom Horn knewfavored such an organization.There is some other and further evidence in the record relied upon by the GeneralCounsel in support of his contention that Respondent violated the Act. It wouldserve no useful purpose to resolve the conflict of testimony regarding this evidencefor it relates to events which occurred prior to December 2, 1952.For example, theassociation meeting atthe Chapman Park Hotel on April 12, 1951, attended by Hornand other supervisors, and the meal served was paid by Respondent; the serving ofcoffee and doughnuts at the Association's July 14, 1952, meeting which was attendedby Salm.The Trial Examiner did not discuss at length herein the events which took place atthe Association's May 25, 1953, meeting and its meeting at the Case Hotel on May 27,1953, because the Trial Examiner accepts Bourne's version of what transpired atsaid meetingsto be substantially in accord with the facts.Upon the record as a whole, the Trial Examiner finds that the allegations of thecomplaintthat Respondentengaged incertain acts and conduct violative of Section8 (a) (1) are not supported by substantial evidence.Accordingly, the Trial Ex-'aminer recommends that the allegations of the complaint, as amended, that Respond-ent violated Section 8 (a) (1) of the Act be dismissed.I8' See alsoMcGraw Construction Go, Inc.,107 NLRB 1043.as There being no "background of union hostility on the part of [Respondent] nor wasany showing made, by credible evidence, that any attempt had been made to use theinformation so garnered to restrain or coerce employees in the exercise of their rightsunder the Act." 434DECISIONS OF NATIONALLABOR-RELATIONS -BOARDUpon the basis of the foregoing findings of fact,and upon the entire record in-the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW"1.Hearst PublishingCompany, Inc. (LosAngeles Examiner-Division),LosAngeles, California,is engaged,and at all times material herein was engaged, incommerce within the meaning of Section2 (6) and (7) of the Act.2.Los Angeles Newspaper Guild, affiliated with Congressof Industrial Organiza-tions, andAssociation of Classified Advertising Employees of the Los Angeles Ex-aminer,unaffiliated,are labor organizationswithinthe meaningof Section 2 (5) ofthe Act.3.The allegations of the complaint,as amended,that Respondent has engaged inand is engaging in unfair labor practices,within the meaning of Section 8 (a) (1),(2), and(3) of the Act havenot been sustained by substantial evidence.[Recommendations omitted from publication.]T. H. Burns and R. H. Gillespie d/b/a Burns and GillespieandAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica,A.F.L.Case No. 32-CA-215. July 29,1955SUPPLEMENTAL DECISIONOn December 19, 1952, the National Labor Relations Board, hereincalled the Board, issued its Decision and Order in this case,' in whichit found that T. H. Burns and R. H. Gillespie, d/b/a Burns and Gil-lespie, herein called the Respondents, had engaged in and were en-gaging in certain unfair labor practices affecting commerce andordered them to cease and desist therefrom and take certain affirmativeremedial action designed to effectuate the policies of the Act.The Board thereafter petitioned the United States Court of Appealsfor the Eighth Circuit to enforce its order against the Respondents.In an opinion handed down on October 29, 1953 2 and a decree enteredon November 25, 1953, pursuant thereto, the court denied enforcementof the^Board's Order upon the ground that the Trial Examiner haderroneously excluded competent and material evidence, but grantedthe Board authority "to open the proceedings for further evidence anda new order, if so advised."On March 30, 1954, the Board issued its Order reopening the recordfor the purpose of receiving and considering the excluded evidence.On January 10, 1955, a further hearing was held before Trial Ex-aminer George Downing, replacing Trial Examiner Stephen S. Bean,who had presided at the original hearing and who, on November 11,-1954, had disqualified himself.On February 25, 1955, Trial ExaminerGeorge Downing - issued his Supplemental Intermediate Report, in1101 NLRB 1181.a 207 F 2d 434, 437113 NLRB No. 45.